          Case 19-03527 Document 1 Filed in TXSB on 06/03/19 Page 1 of 30

                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

In re:                                      )                        Chapter 11
                                            )
IGNITE RESTAURANT GROUP, INC., et al.,1     )                        Case No. 17-33550 (DRJ)
                                            )
                            Debtors.        )                        (Jointly Administered)
                                            )
                                            )
DRIVETRAIN, LLC, as Trustee of the Ignite   )                        Adv. Pro. No. _____________
Restaurant Group GUC Trust,                 )
                                            )
                           Plaintiff,       )
                                            )
        v.                                  )
                                            )
SOUTHERN GLAZER’S WINE AND SPIRITS, LLC; )
SOUTHERN GLAZER’S DISTRIBUTORS OF           )
IOWA, LLC; SOUTHERN GLAZER’S WINE AND )
SPIRITS, LLC f/k/a GLAZER’S DISTRIBUTORS OF )
TEXAS, INC.,                                )
                                            )
                          Defendants.       )
                                            )
                                            )

                                COMPLAINT FOR AVOIDANCE AND
                             RECOVERY OF PREFERENTIAL TRANSFERS

         Plaintiff Drivetrain, LLC, as the duly appointed Trustee of the Ignite Restaurant Group GUC

Trust (the “GUC Trustee” or “Plaintiff”) of the Ignite Restaurant Group, Inc. (“IRG”), by and

through its undersigned counsel, submits this Complaint for Avoidance and Recovery of Preferential

Transfers (the “Complaint”) against Southern Glazer’s Wine and Spirits, LLC; Southern Glazer’s

Distributors of Iowa, LLC and Southern Glazer’s Wine and Spirits, LLC f/k/a Glazer’s Distributors




1The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number (if any), are: Ignite Restaurant Group, Inc. (1359); Ignite Restaurant Group – RSC LLC (1791); Joe’s Crab
Shack, LLC (4189); Joe’s Crab Shack – Redondo Beach, Inc. (5107); BHTT Entertainment, LLC (9818); Ignite
Restaurants – New Jersey, LLC (5907); Joe’s Crab Shack – Maryland, LLC (5297); Joe’s Crab Shack – Anne
Arundel MD, LLC (9318); Brick House Development, LLC (2944); JCS Monmouth Mall – NJ, LLC (3509); JCS
Development LLC (4235). The Debtors’ service address is: 10555 Richmond Avenue, Houston, Texas 77042.


DOCS_LA:322198.2 40162/004
          Case 19-03527 Document 1 Filed in TXSB on 06/03/19 Page 2 of 30

of Texas, Inc. (collectively, the “Defendants”), their successors, assigns and ultimate transferees,

and alleges as follows:

                                  NATURE OF THIS ACTION

         1.      On June 6, 2017 (the “Petition Date”), each of the debtors (collectively the

“Debtors”), filed a voluntary petition for relief under chapter 11 of the Bankruptcy Code in the

United States Bankruptcy Court for the Southern District of Texas (the “Court”), as jointly

administered as In re Ignite Restaurant Group, Inc., et al., Case No. 17-33550 (DRJ).

         2.      Through this Complaint, Plaintiff seeks a money judgment resulting from and

relating to all transfers made by the Debtors during the 90 days before the Petition Date as

particularly identified herein pursuant to section 502(d) of the Bankruptcy Code. In particular, the

Complaint seeks the entry of a judgment in favor of the Plaintiff and against the Defendants avoiding

the Transfers described below, and preserving and recovering the preferential transfers or their

equivalent monetary value pursuant to sections 547 and 550 of the Bankruptcy Code.

                                          THE PARTIES

         3.      On December 1, 2017, the Court entered an order (“Confirmation Order”) [Docket

No. 967] confirming the Debtors’ Joint Chapter 11 Plan as of September 18, 2017 [Docket No. 708]

(the “Plan”). The Plan became effective on December 19, 2017 (the “Effective Date”) [Docket No.

1031]. The Plan provides for the establishment of the GUC Trust (“GUC Trust”) and in accordance

with the Confirmation Order, Plaintiff Drivetrain LLC was duly appointed through the GUC Trust

Agreement and Declaration of Trust (the “Trust Agreement”) as Trustee of the GUC Trust.

         4.      On the Effective Date, the GUC Trust Causes of Action were transferred to the GUC

Trust.

         5.      Plaintiff is informed and believes and thereon asserts: (i) Defendant Southern

Glazer’s Wine and Spirits, LLC is a limited liability company formed under the laws of the State of

Delaware; (ii) Defendant Southern Glazer’s Distributors of Iowa, LLC is a limited liability company

                                                2
DOCS_LA:322198.2 40162/004
          Case 19-03527 Document 1 Filed in TXSB on 06/03/19 Page 3 of 30

formed under the laws of the State of Iowa and (iii) Defendant Southern Glazer’s Wine and Spirits,

LLC f/k/a Glazer’s Distributors of Texas, Inc. is a limited liability company formed under the laws

of the State of Delaware.

                                   JURISDICTION AND VENUE

        6.       The Court has jurisdiction over this matter under the Bankruptcy Code and pursuant

to 28 U.S.C. §§ 157(a) and 1334(a) and this is a core proceeding pursuant to 28 U.S.C. § 157.

        7.       Venue in this district is proper pursuant to 28 U.S.C. § 1409(a).

        8.       The statutory predicates for the relief requested herein are sections 547 and 550 of

the Bankruptcy Code and Rules 7001(1) and (9) of the Federal Rules of Bankruptcy Procedure.

        9.       In conformity with Local Bankruptcy Rule of the United States Bankruptcy Court for

the Southern District of Texas 7008-1, Plaintiff confirms its consent to the entry of a final order by

this Court in connection with this Complaint and the adversary proceeding initiated thereby, to the

extent that it is later determined that the Court, absent consent of the parties, cannot enter a final

order or judgment in connection herewith consistent with Article III of the United States

Constitution.

                                      BACKGROUND FACTS

        10.      The Debtors maintained two established restaurant brands, Joe’s Crab Shack

(“Joe’s”) and Brick House Tavern + Tap (“Brick House”), that offered to the public a variety of food

and beverages in a distinctive, casual, and unique atmosphere. As of the Petition Date, the Debtors’

operated 137 restaurants in the United States and three international franchise locations.

        11.      The GUC Trust was established for the purpose of collecting, holding, administering,

distributing, and liquidating the GUC Trust Assets, including, without limitation, to prosecute

Avoidance Actions. Pursuant to Section 3.3 of the Trust Agreement, the GUC Trust has the

exclusive right, power, and interest to pursue, commence, prosecute, and/or resolve the GUC Trust

Causes of Action.

                                                  3
DOCS_LA:322198.2 40162/004
          Case 19-03527 Document 1 Filed in TXSB on 06/03/19 Page 4 of 30

        12.      In the course of its business operations prior to the Petition Date, Defendants were

owed and paid $680,294.95 from one or more of the Debtors, as a result of which Defendants were

creditors of the Debtors. Plaintiff is informed and believes and thereon asserts that Defendants sold

beverages to the Debtors as more specifically described in the invoices and payment as set forth in

particular on Exhibit “A” hereto.

                                  FIRST CLAIM FOR RELIEF
                              (Avoidable Transfers -- 11 U.S.C. § 547)

        13.      Plaintiff repeats and realleges the allegations contained in each preceding paragraph

of the Complaint as though set forth fully herein.

        14.      Within 90 days prior to the Petition Date, the Debtor as identified on Exhibit “A”

hereto transferred funds (the “Transfers”) to the Defendants in payment for previously ordered

products and/or services in connection with the Debtors’ operation of their business, in the total

amount of not less than $680,294.95, and as specifically identified on Exhibit “A” attached hereto.

        15.      Each of the Transfers were made to the Defendants as a creditor of the Debtors in

exchange for products and/or services rendered and/or provided by the Defendants and as typically

referenced in an invoice and/or purchase order exchanged between the parties.

        16.      Each of the Transfers was made on account of an antecedent debt or debts owed by

the Debtors to the Defendants before each such Transfer was made, as asserted by the Defendants

and memorialized in the invoices identified in Exhibit “A”, each of which constituted a “debt” or

“claim” (as those terms are defined in the Bankruptcy Code) of the Defendants prior to being paid

by the Debtors.

        17.      Each of the Transfers was made while the Debtors were insolvent, as the debts and

obligations of the Debtors well exceeded the value of their assets.

        18.      Unsecured non-priority creditors will not receive payment in full on their claims in

this case. Thus, each of the Transfers to the Defendants enabled the Defendants to receive more than


                                                  4
DOCS_LA:322198.2 40162/004
          Case 19-03527 Document 1 Filed in TXSB on 06/03/19 Page 5 of 30

they would have received if: (i) the Debtors’ case was a case under chapter 7 of the Bankruptcy

Code; (ii) if the Transfers had not been made; and (iii) the Defendants received payment on the debt

to the extent provided by the Bankruptcy Code.

        19.      Based upon the foregoing, Plaintiff is entitled to an order and judgment against the

Defendants under section 547 of the Bankruptcy Code that each of the Transfers is avoided.

                                     SECOND CLAIM FOR RELIEF
                                  (Recovery of Property – 11 U.S.C. § 550)

        20.      Plaintiff repeats and realleges the allegations contained in each preceding paragraph

of the Complaint, as though set forth fully herein.

        21.      The Defendants are the initial transferees of each of the Transfers, or the immediate

or mediate transferee of such initial transferee.

        22.      Upon information and belief, the Defendants had dominion and control over each of

the Transfers and had a legal right to use the proceeds of such Transfers for their own purposes.

        23.      As alleged above, Plaintiff is entitled to avoid each of the Transfers under section 547

of the Bankruptcy Code. As the Defendants are the initial, immediate or mediate transferees of each

of the Transfers, Plaintiff is entitled to recover for the GUC Trust the proceeds or value of the

Transfers under 11 U.S.C. § 550.

        WHEREFORE, Plaintiff prays for judgment as follows:

                 (i)         For a determination that each of the Transfers is avoidable as a preferential

transfer pursuant to section 547 of the Bankruptcy Code, and that Plaintiff is entitled to recover each

of the Transfers or the value thereof;

                 (ii)        For judgment in favor of Plaintiff and against Defendants determining that

Plaintiff is entitled to recover the Transfers for the benefit of the GUC Trust, pursuant to section 550

of the Bankruptcy Code;




                                                      5
DOCS_LA:322198.2 40162/004
          Case 19-03527 Document 1 Filed in TXSB on 06/03/19 Page 6 of 30

                  (iii)      Awarding prejudgment interest to Plaintiff from the date of notice of the

claim therefor;

                  (iv)       Awarding to Plaintiff the costs of suit incurred herein; and

                  (v)        For such other and further relief as the Court may deem just and proper.

Dated: June 3, 2019                                 Respectfully submitted,


                                                    /s/ Michael D. Warner
                                                    Jason S. Pomerantz (Admitted pro hac vice)
                                                    Jeffrey P. Nolan (Admitted pro hac vice)
                                                    PACHULSKI STANG ZIEHL & JONES LLP
                                                    10100 Santa Monica Blvd., 13th Floor
                                                    Los Angeles, CA 90067
                                                    Telephone: (310) 277-6910
                                                    Facsimile: (310) 201-0760
                                                    Email: jspomerantz@pszjlaw.com
                                                            jnolan@pszjlaw.com
                                                    - and -

                                                    Michael D. Warner (TX Bar No. 00792304)
                                                    Benjamin L. Wallen (TX Bar No. 24102623)
                                                    COLE SCHOTZ PC
                                                    301 Commerce Street, Suite 1700
                                                    Fort Worth, TX 76102
                                                    Telephone: (817) 810-5250
                                                    Facsimile: (817) 810-5255
                                                    Email: mwarner@coleschotz.com
                                                           bwallen@coleschotz.com

                                                    Counsel for Plaintiff, DRIVETRAIN, LLC, as Trustee
                                                    of the Ignite Restaurant Group GUC Trust




                                                       6
DOCS_LA:322198.2 40162/004
          Case 19-03527 Document 1 Filed in TXSB on 06/03/19 Page 7 of 30




                             EXHIBIT “A”




DOCS_LA:322198.2 40162/004
                 Case 19-03527 Document 1 Filed in TXSB on 06/03/19 Page 8 of 30
Payment within 90 Days                                                       In re Ignite Restaurant Group, Inc., et al., Debtors
Petition Date: 6/6/2017                                                                        USBC, Southern District of Texas
                                                                                     Houston Division, Case No. 17‐33550 (DRJ)


  Invoice                                                                                    Payment       Invoice Amount
              Invoice Date   Check Number                  Payee             Payment Date
  Number                                                                                     Amount              Paid
  3363291      3/7/2017      20303081719    Southern Wine & Spirits ‐ N CA     3/8/2017        $3,266.94        $3,266.94
  1827677      3/7/2017      20303081720    Southern Wine & Spirits ‐ S CA     3/8/2017        $2,074.01          $884.14
  1828350      3/7/2017      20303081720    Southern Wine & Spirits ‐ S CA     3/8/2017                         $1,189.87
  5066659      2/28/2017     20303081718    Southern Wine & Spirits of AZ      3/8/2017        $1,014.45        $1,014.45
  4303333      3/7/2017      2150308177     Southern Wine & Spirits of NY      3/8/2017        $1,321.29        $1,321.29
  3365980      3/8/2017      20303091751    Southern Wine & Spirits ‐ N CA     3/9/2017        $1,929.57        $1,929.57
  1828654      3/8/2017      20303091752    Southern Wine & Spirits ‐ S CA     3/9/2017        $3,025.77          $524.37
  1829670      3/8/2017      20303091752    Southern Wine & Spirits ‐ S CA     3/9/2017                         $1,175.86
  1831004      3/8/2017      20303091752    Southern Wine & Spirits ‐ S CA     3/9/2017                          $415.88
  1831618      3/8/2017      20303091752    Southern Wine & Spirits ‐ S CA     3/9/2017                          $909.66
  1411744      2/7/2017      20303091747    Southern Wine & Spirits of IL      3/9/2017        $1,247.52           $57.87
  1412702      2/7/2017      20303091747    Southern Wine & Spirits of IL      3/9/2017                         $1,189.65
  2505624      3/8/2017      20303091749    Southern Wine & Spirits of KY      3/9/2017        $2,308.58        $1,084.03
  2505625      3/8/2017      20303091749    Southern Wine & Spirits of KY      3/9/2017                          $200.48
  2506017      3/8/2017      20303091749    Southern Wine & Spirits of KY      3/9/2017                          $864.51
  2506018      3/8/2017      20303091749    Southern Wine & Spirits of KY      3/9/2017                          $159.56
  2259405      2/22/2017     20303091748    Southern Wine & Spirits‐IN         3/9/2017          $552.51          $552.51
  2255066       2/1/2017     20303101771    Southern Wine & Spirits           3/10/2017        $4,750.63          $350.42
  2255067      2/1/2017      20303101771    Southern Wine & Spirits           3/10/2017                          $861.05
  2261524      2/8/2017      20303101771    Southern Wine & Spirits           3/10/2017                         $1,294.86
  2261525      2/8/2017      20303101771    Southern Wine & Spirits           3/10/2017                          $395.35
  5064149      2/13/2017     20303101771    Southern Wine & Spirits           3/10/2017                          $131.56
  2268162      2/15/2017     20303101771    Southern Wine & Spirits           3/10/2017                          $718.71
  2268163      2/15/2017     20303101771    Southern Wine & Spirits           3/10/2017                          $199.40
  2274941      2/22/2017     20303101771    Southern Wine & Spirits           3/10/2017                          $483.50
  2274942      2/22/2017     20303101771    Southern Wine & Spirits           3/10/2017                          $338.76
  1405406      2/8/2017      20303101767    Southern Wine & Spirits of CO     3/10/2017          $369.62          $319.60
  1405407       2/8/2017     20303101767    Southern Wine & Spirits of CO     3/10/2017                            $50.02
  1415047       2/8/2017     21503101730    Southern Wine & Spirits of IL     3/10/2017        $3,434.45        $1,584.92
  1415084      2/8/2017      21503101730    Southern Wine & Spirits of IL     3/10/2017                         $1,855.58
  2506344      3/9/2017      21503101731    Southern Wine & Spirits of KY     3/10/2017        $2,280.07        $2,280.07
  4282209      2/8/2017      21503101733    Southern Wine & Spirits of NY     3/10/2017        $2,382.62        $2,382.62
  4282445      2/8/2017      20303101774    Southern Wine & Spirits of NY     3/10/2017         $441.74           $441.74
  2619788      2/27/2017     20303131764    Southern Wine & Spirits Miami     3/13/2017       $10,506.58          $884.97
  2626743      2/28/2017     20303131764    Southern Wine & Spirits Miami     3/13/2017                         $1,225.93
  2626907       3/1/2017     20303131764    Southern Wine & Spirits Miami     3/13/2017                          $850.62
  2628003       3/1/2017     20303131764    Southern Wine & Spirits Miami     3/13/2017                         $2,819.05
  2628163       3/1/2017     20303131764    Southern Wine & Spirits Miami     3/13/2017                         $1,337.04
  2629646       3/1/2017     20303131764    Southern Wine & Spirits Miami     3/13/2017                           $488.72
  2630266       3/1/2017     20303131764    Southern Wine & Spirits Miami     3/13/2017                           $228.94
  2630634       3/1/2017     20303131764    Southern Wine & Spirits Miami     3/13/2017                           $824.93
  2635438       3/2/2017     21503131721    Southern Wine & Spirits Miami     3/13/2017        $7,384.49        $3,917.85
  2635534       3/2/2017     20303131764    Southern Wine & Spirits Miami     3/13/2017                         $1,178.66
  2635535       3/2/2017     21503131721    Southern Wine & Spirits Miami     3/13/2017                         $3,466.64
  2635792       3/2/2017     20303131764    Southern Wine & Spirits Miami     3/13/2017                          $750.36
  1406992      2/9/2017      21503131720    Southern Wine & Spirits of CO     3/13/2017         $499.71           $499.71
  1407690      2/10/2017     20303131763    Southern Wine & Spirits of CO     3/13/2017        $1,213.79          $144.68
  1407691      2/10/2017     20303131763    Southern Wine & Spirits of CO     3/13/2017                           $319.58
  1407706      2/10/2017     20303131763    Southern Wine & Spirits of CO     3/13/2017                           $352.15



                                                               Page 1
                 Case 19-03527 Document 1 Filed in TXSB on 06/03/19 Page 9 of 30
Payment within 90 Days                                                       In re Ignite Restaurant Group, Inc., et al., Debtors
Petition Date: 6/6/2017                                                                        USBC, Southern District of Texas
                                                                                     Houston Division, Case No. 17‐33550 (DRJ)


   Invoice                                                                                   Payment       Invoice Amount
              Invoice Date   Check Number                  Payee             Payment Date
  Number                                                                                     Amount              Paid
  1407707      2/10/2017     20303131763    Southern Wine & Spirits of CO     3/13/2017                             $397.38
  1507837      2/10/2017     20303131767    Southern Wine & Spirits of MN     3/13/2017           $88.00             $88.00
  1880212       2/9/2017     20303131770    Southern Wine & Spirits of New    3/13/2017        $2,306.84            $424.52
  5361015      2/10/2017     20303131770    Southern Wine & Spirits of New    3/13/2017                           $1,882.32
  4283808      2/9/2017      20303131771    Southern Wine & Spirits of NY     3/13/2017        $2,545.40          $1,394.77
  4283819      2/9/2017      20303131771    Southern Wine & Spirits of NY     3/13/2017                           $1,150.63
  4307556      3/10/2017     21503131725    Southern Wine & Spirits of NY     3/13/2017         $793.19             $793.19
  2473155      3/10/2017     20303131772    Southern Wine & Spirits of WA     3/13/2017        $1,372.45          $1,372.45
  2261181      2/24/2017     20303131765    Southern Wine & Spirits‐IN        3/13/2017          $455.22            $455.22
  1382958       3/9/2017     20303141727    Southern Wine & Spirits of MD     3/14/2017         $408.98             $408.98
  3374872      3/14/2017     20303151730    Southern Wine & Spirits ‐ N CA    3/15/2017        $3,934.88          $3,934.88
  1840993      3/14/2017     20303151731    Southern Wine & Spirits ‐ S CA    3/15/2017        $2,072.30            $911.94
  1841728      3/14/2017     20303151731    Southern Wine & Spirits ‐ S CA    3/15/2017                           $1,160.36
  1095143      3/8/2017        627632       Southern Wine & Spirits OF        3/15/2017        $1,324.10          $1,324.10
  1383688      3/10/2017     20303151729    Southern Wine & Spirits of MD     3/15/2017         $327.75             $327.75
  4308670      3/14/2017     2150315178     Southern Wine & Spirits of NY     3/15/2017         $729.06             $729.06
  3377662      3/15/2017     20303161746    Southern Wine & Spirits ‐ N CA    3/16/2017        $1,426.70          $1,426.70
  1842073      3/15/2017     20303161747    Southern Wine & Spirits ‐ S CA    3/16/2017        $4,238.39            $365.27
  1842316      3/15/2017     20303161747    Southern Wine & Spirits ‐ S CA    3/16/2017                           $1,174.78
  1843142      3/15/2017     20303161747    Southern Wine & Spirits ‐ S CA    3/16/2017                             $811.56
  1844467      3/15/2017     20303161747    Southern Wine & Spirits ‐ S CA    3/16/2017                             $909.24
  1845128      3/15/2017     20303161747    Southern Wine & Spirits ‐ S CA    3/16/2017                             $977.54
  1421812      2/14/2017     20303161742    Southern Wine & Spirits of IL     3/16/2017        $2,027.99          $1,054.27
  1422327      2/14/2017     21503161716    Southern Wine & Spirits of IL     3/16/2017        $1,543.80          $1,627.80
  1422377      2/14/2017     20303161742    Southern Wine & Spirits of IL     3/16/2017                             $489.74
  1423221      2/14/2017     20303161742    Southern Wine & Spirits of IL     3/16/2017                             $483.98
  2508395      3/15/2017     20303161744    Southern Wine & Spirits of KY     3/16/2017        $2,373.89            $580.79
  2508396      3/15/2017     20303161744    Southern Wine & Spirits of KY     3/16/2017                             $195.72
  2508779      3/15/2017     20303161744    Southern Wine & Spirits of KY     3/16/2017                           $1,326.67
  2508780      3/15/2017     20303161744    Southern Wine & Spirits of KY     3/16/2017                             $270.71
  2263434      3/1/2017      20303161743    Southern Wine & Spirits‐IN        3/16/2017          $567.42            $567.42
  1845195      3/16/2017     20303171763    Southern Wine & Spirits ‐ S CA    3/17/2017        $1,805.19            $691.71
  1846357      3/16/2017     20303171763    Southern Wine & Spirits ‐ S CA    3/17/2017                           $1,113.48
  1316616      3/10/2017     20303171758    Southern Wine & Spirits of AZ     3/17/2017         $822.19             $822.19
  1425453      2/15/2017     21503171731    Southern Wine & Spirits of IL     3/17/2017         $983.34           $1,541.98
  2509114      3/16/2017     21503171732    Southern Wine & Spirits of KY     3/17/2017        $2,024.68          $2,024.68
  1885897      2/15/2017     20303171761    Southern Wine & Spirits of New    3/17/2017        $1,498.98          $1,498.98
  4287543      2/15/2017     21503171734    Southern Wine & Spirits of NY     3/17/2017        $1,030.07          $1,030.07
  4287761      2/15/2017     20303171764    Southern Wine & Spirits of NY     3/17/2017         $474.47             $474.47
  2644038      3/6/2017      20303201767    Southern Wine & Spirits Miami     3/20/2017       $13,153.14            $855.22
  2648073       3/8/2017     20303201767    Southern Wine & Spirits Miami     3/20/2017                           $1,473.13
  2649248       3/8/2017     20303201767    Southern Wine & Spirits Miami     3/20/2017                           $2,902.04
  2649397       3/8/2017     20303201767    Southern Wine & Spirits Miami     3/20/2017                           $1,149.51
  2650861       3/8/2017     20303201767    Southern Wine & Spirits Miami     3/20/2017                             $765.58
  2651509       3/8/2017     20303201767    Southern Wine & Spirits Miami     3/20/2017                           $1,023.80
  2651881       3/8/2017     20303201767    Southern Wine & Spirits Miami     3/20/2017                             $783.70
  2657067       3/9/2017     20303201767    Southern Wine & Spirits Miami     3/20/2017                           $1,585.66
  2657068       3/9/2017     21503201723    Southern Wine & Spirits Miami     3/20/2017        $4,251.11          $1,887.11
  2658531      3/10/2017     20303201767    Southern Wine & Spirits Miami     3/20/2017                           $2,614.50
  6307473      3/10/2017     21503201723    Southern Wine & Spirits Miami     3/20/2017                           $2,364.00



                                                               Page 2
                Case 19-03527 Document 1 Filed in TXSB on 06/03/19 Page 10 of 30
Payment within 90 Days                                                       In re Ignite Restaurant Group, Inc., et al., Debtors
Petition Date: 6/6/2017                                                                        USBC, Southern District of Texas
                                                                                     Houston Division, Case No. 17‐33550 (DRJ)


   Invoice                                                                                   Payment      Invoice Amount
              Invoice Date   Check Number                  Payee             Payment Date
  Number                                                                                     Amount             Paid
  1411699      2/16/2017     21503201722    Southern Wine & Spirits of CO     3/20/2017         $1,014.40        $1,014.40
  1889919      2/17/2017     20303201771    Southern Wine & Spirits of NY     3/20/2017         $1,232.25        $1,232.25
  4289081      2/16/2017     20303201772    Southern Wine & Spirits of NY     3/20/2017          $229.81           $229.81
  4312649      3/17/2017     21503201727    Southern Wine & Spirits of NY     3/20/2017            $34.98          $962.41
  2265264      3/3/2017      20303201769    Southern Wine & Spirits‐IN        3/20/2017           $914.29          $914.29
  1385304      3/16/2017     20303211730    Southern Wine & Spirits of MD     3/21/2017          $547.92           $222.93
  1385341      3/16/2017     20303211730    Southern Wine & Spirits of MD     3/21/2017                            $324.99
  2478709      3/17/2017     20303211731    Southern Wine & Spirits of WA     3/21/2017          $678.85           $678.85
  1095863      3/15/2017       627859       Southern Wine & Spirits of        3/22/2017          $900.80           $900.80
  1320725      3/17/2017     20303221726    Southern Wine & Spirits of AZ     3/22/2017         $1,417.45        $1,417.45
  1433058      2/21/2017     20303231745    Southern Wine & Spirits of IL     3/23/2017          $547.81           $589.77
  1891115      2/21/2017     20303231751    Southern Wine & Spirits of New    3/23/2017         $1,453.80        $1,453.80
  2267603      3/8/2017      20303231746    Southern Wine & Spirits‐IN        3/23/2017           $583.49          $583.49
  1414792      2/22/2017     20303241757    Southern Wine & Spirits of CO     3/24/2017          $706.47           $418.11
  1414793      2/22/2017     20303241757    Southern Wine & Spirits of CO     3/24/2017                            $288.36
  1435462      2/22/2017     21503241728    Southern Wine & Spirits of IL     3/24/2017         $2,909.74        $1,524.91
  1435510      2/22/2017     21503241728    Southern Wine & Spirits of IL     3/24/2017                          $1,384.83
  1893329      2/22/2017     20303241761    Southern Wine & Spirits of New    3/24/2017         $1,037.03        $1,037.03
  4292839      2/22/2017     21503241732    Southern Wine & Spirits of NY     3/24/2017         $1,193.41        $1,193.41
  4293091      2/22/2017     20303241763    Southern Wine & Spirits of NY     3/24/2017          $562.96           $597.89
  2662557      3/13/2017     20303271768    Southern Wine & Spirits Miami     3/27/2017        $13,159.47        $1,228.17
  2664545      3/13/2017     20303271768    Southern Wine & Spirits Miami     3/27/2017                            $672.76
  2668574      3/15/2017     20303271768    Southern Wine & Spirits Miami     3/27/2017                          $1,273.13
  2669732      3/15/2017     20303271768    Southern Wine & Spirits Miami     3/27/2017                          $2,261.84
  2669895      3/15/2017     20303271768    Southern Wine & Spirits Miami     3/27/2017                          $1,038.03
  2671426      3/15/2017     20303271768    Southern Wine & Spirits Miami     3/27/2017                          $2,379.38
  2672102      3/15/2017     20303271768    Southern Wine & Spirits Miami     3/27/2017                          $1,212.78
  2672485      3/15/2017     20303271768    Southern Wine & Spirits Miami     3/27/2017                          $1,118.83
  2677547      3/16/2017     21503271724    Southern Wine & Spirits Miami     3/27/2017         $6,636.96        $4,652.17
  2677654      3/16/2017     20303271768    Southern Wine & Spirits Miami     3/27/2017                            $879.32
  2677655      3/16/2017     21503271724    Southern Wine & Spirits Miami     3/27/2017                          $2,136.07
  2677945      3/16/2017     20303271768    Southern Wine & Spirits Miami     3/27/2017                          $1,095.23
  1416474      2/23/2017     21503271723    Southern Wine & Spirits of CO     3/27/2017          $611.64           $611.64
  1417209      2/24/2017     20303271767    Southern Wine & Spirits of CO     3/27/2017           $887.55          $182.59
  1417210      2/24/2017     20303271767    Southern Wine & Spirits of CO     3/27/2017                             $54.90
  1417227      2/24/2017     20303271767    Southern Wine & Spirits of CO     3/27/2017                            $430.76
  1417228      2/24/2017     20303271767    Southern Wine & Spirits of CO     3/27/2017                            $219.30
  1896319      2/23/2017     20303271772    Southern Wine & Spirits of New    3/27/2017         $2,316.59        $2,316.59
  4294520      2/23/2017     20303271775    Southern Wine & Spirits of NY     3/27/2017          $595.22           $285.82
  4294530      2/23/2017     20303271775    Southern Wine & Spirits of NY     3/27/2017                            $309.40
  2269422      3/10/2017     20303271769    Southern Wine & Spirits‐IN        3/27/2017           $584.90          $584.90
  5521487      2/27/2017     20303291719    Southern Wine & Spirits of IL     3/29/2017         $2,205.05          $692.97
  5522107      2/27/2017     20303291719    Southern Wine & Spirits of IL     3/29/2017                          $1,512.08
  1442567      2/28/2017     20303301752    Southern Wine & Spirits of IL     3/30/2017          $745.63           $745.63
  1443548      2/28/2017     21503301717    Southern Wine & Spirits of IL     3/30/2017         $2,006.18        $2,006.18
  1901585      2/28/2017     20303301758    Southern Wine & Spirits of New    3/30/2017          $457.91           $457.91
  2271712      3/15/2017     20303301753    Southern Wine & Spirits‐IN        3/30/2017           $481.89          $481.89
  1445800       3/1/2017     21503311728    Southern Wine & Spirits of IL     3/31/2017          $899.80           $899.80
  1904611      3/1/2017      20303311764    Southern Wine & Spirits of New    3/31/2017         $2,277.81        $2,277.81
  4298680      3/1/2017      21503311731    Southern Wine & Spirits of NY     3/31/2017         $1,858.49        $1,858.49



                                                               Page 3
                Case 19-03527 Document 1 Filed in TXSB on 06/03/19 Page 11 of 30
Payment within 90 Days                                                       In re Ignite Restaurant Group, Inc., et al., Debtors
Petition Date: 6/6/2017                                                                        USBC, Southern District of Texas
                                                                                     Houston Division, Case No. 17‐33550 (DRJ)


   Invoice                                                                                   Payment      Invoice Amount
              Invoice Date   Check Number                  Payee             Payment Date
  Number                                                                                     Amount             Paid
  4298958      3/1/2017      20303311767    Southern Wine & Spirits of NY     3/31/2017          $407.41           $407.41
  1421185      3/2/2017      21504031711    Southern Wine & Spirits of CO     4/3/2017           $273.48           $273.48
  1421848       3/3/2017     20304031764    Southern Wine & Spirits of CO      4/3/2017          $874.44            $60.94
  1421849       3/3/2017     20304031764    Southern Wine & Spirits of CO      4/3/2017                            $264.68
  1421855       3/3/2017     20304031764    Southern Wine & Spirits of CO      4/3/2017                            $226.63
  1421856       3/3/2017     20304031764    Southern Wine & Spirits of CO      4/3/2017                             $73.46
  1421866       3/3/2017     20304031764    Southern Wine & Spirits of CO      4/3/2017                            $190.00
  1421867       3/3/2017     20304031764    Southern Wine & Spirits of CO      4/3/2017                             $96.41
  1515413       3/3/2017     20304031768    Southern Wine & Spirits of MN      4/3/2017           $168.00          $168.00
  1908837       3/3/2017     20304031769    Southern Wine & Spirits of New    4/3/2017           $939.80           $939.80
  4300418      3/2/2017      20304031771    Southern Wine & Spirits of NY     4/3/2017          $1,985.43        $1,409.09
  4300428      3/2/2017      20304031771    Southern Wine & Spirits of NY     4/3/2017                             $857.10
  2273538      3/17/2017     20304031766    Southern Wine & Spirits‐IN         4/3/2017           $478.80          $478.80
  1451844       3/7/2017     20304061744    Southern Wine & Spirits of IL     4/6/2017           $908.90           $325.92
  1453351      3/7/2017      20304061744    Southern Wine & Spirits of IL     4/6/2017                             $582.98
  1455794      3/8/2017      21504071731    Southern Wine & Spirits of IL     4/7/2017          $3,310.00        $1,895.76
  1455839      3/8/2017      21504071731    Southern Wine & Spirits of IL     4/7/2017                           $1,414.24
  1913960      3/8/2017      20304071758    Southern Wine & Spirits of New    4/7/2017          $1,160.35        $1,160.35
  4304210      3/8/2017      21504071733    Southern Wine & Spirits of NY     4/7/2017           $934.12           $934.12
  4304466      3/8/2017      20304071760    Southern Wine & Spirits of NY     4/7/2017           $653.74           $653.74
  2281627      3/1/2017      20304101784    Southern Wine & Spirits           4/10/2017         $5,693.53          $635.91
  2281628      3/1/2017      20304101784    Southern Wine & Spirits           4/10/2017                            $428.49
  2288299      3/8/2017      20304101784    Southern Wine & Spirits           4/10/2017                            $683.72
  2288300      3/8/2017      20304101784    Southern Wine & Spirits           4/10/2017                            $402.55
  2295426      3/15/2017     20304101784    Southern Wine & Spirits           4/10/2017                            $425.93
  2295427      3/15/2017     20304101784    Southern Wine & Spirits           4/10/2017                            $751.22
  1425989      3/9/2017      21504101720    Southern Wine & Spirits of CO     4/10/2017          $906.96           $906.96
  1426730      3/10/2017     20304101778    Southern Wine & Spirits of CO     4/10/2017          $901.30           $138.04
  1426731      3/10/2017     20304101778    Southern Wine & Spirits of CO     4/10/2017                             $54.90
  1426738      3/10/2017     20304101778    Southern Wine & Spirits of CO     4/10/2017                            $307.50
  1426739      3/10/2017     20304101778    Southern Wine & Spirits of CO     4/10/2017                            $161.42
  1426750      3/10/2017     20304101778    Southern Wine & Spirits of CO     4/10/2017                            $239.44
  1916085       3/9/2017     20304101785    Southern Wine & Spirits of New    4/10/2017         $3,995.49        $2,300.60
  1917948      3/10/2017     20304101785    Southern Wine & Spirits of New    4/10/2017                          $1,694.89
  4305801      3/9/2017      20304101787    Southern Wine & Spirits of NY     4/10/2017          $667.70           $253.00
  4305811      3/9/2017      20304101787    Southern Wine & Spirits of NY     4/10/2017                            $414.70
  1462272      3/14/2017     20304131747    Southern Wine & Spirits of IL     4/13/2017         $2,911.37        $1,201.36
  1462942      3/14/2017     20304131747    Southern Wine & Spirits of IL     4/13/2017                          $1,194.94
  1463868      3/14/2017     20304131747    Southern Wine & Spirits of IL     4/13/2017                            $956.07
  1921161      3/14/2017     20304131752    Southern Wine & Spirits of New    4/13/2017          $781.79           $781.79
  1429234      3/15/2017     20304141767    Southern Wine & Spirits of CO     4/14/2017          $697.56           $638.83
  1429235      3/15/2017     20304141767    Southern Wine & Spirits of CO     4/14/2017                             $58.73
  1466426      3/15/2017     21504141731    Southern Wine & Spirits of IL     4/14/2017         $2,979.72        $1,785.74
  1466479      3/15/2017     21504141731    Southern Wine & Spirits of IL     4/14/2017                          $1,395.68
  4309382      3/15/2017     21504141734    Southern Wine & Spirits of NY     4/14/2017         $1,710.14        $1,710.14
  4309582      3/15/2017     20304141771    Southern Wine & Spirits of NY     4/14/2017          $542.17           $542.17
  1430862      3/16/2017     21504171723    Southern Wine & Spirits of CO     4/17/2017          $666.96           $666.96
  1431588      3/17/2017      2030417172    Southern Wine & Spirits of CO     4/17/2017          $250.41           $212.73
  1431589      3/17/2017      2030417172    Southern Wine & Spirits of CO     4/17/2017                             $37.68
  1520630      3/17/2017      2030417177    Southern Wine & Spirits of MN     4/17/2017            $88.00           $88.00



                                                               Page 4
                Case 19-03527 Document 1 Filed in TXSB on 06/03/19 Page 12 of 30
Payment within 90 Days                                                       In re Ignite Restaurant Group, Inc., et al., Debtors
Petition Date: 6/6/2017                                                                        USBC, Southern District of Texas
                                                                                     Houston Division, Case No. 17‐33550 (DRJ)


   Invoice                                                                                   Payment      Invoice Amount
              Invoice Date   Check Number                  Payee             Payment Date
  Number                                                                                     Amount             Paid
  1923964      3/16/2017     20304171710    Southern Wine & Spirits of New    4/17/2017         $1,200.01          $494.86
  1926454      3/17/2017     20304171710    Southern Wine & Spirits of New    4/17/2017                            $705.15
  5349965      3/17/2017     21504171728    Southern Wine & Spirits of NY     4/17/2017         $1,608.81          $304.47
                             20304181728    Southern Wine & Spirits of MD     4/18/2017           $296.53
                             20304191725    Southern Wine & Spirits ‐ S CA    4/19/2017         $1,688.22
                             2150419179     Southern Wine & Spirits of NY     4/19/2017           $931.93
                             20304201750    Southern Wine & Spirits ‐ N CA    4/20/2017         $2,574.38
                             20304201751    Southern Wine & Spirits ‐ S CA    4/20/2017         $3,690.77
                             20304201746    Southern Wine & Spirits of IL     4/20/2017           $700.19
                             20304201748    Southern Wine & Spirits of KY     4/20/2017         $3,747.85
                             20304201747    Southern Wine & Spirits‐IN        4/20/2017           $287.19
                             20304211765    Southern Wine & Spirits of CO     4/21/2017           $689.12
                             21504211731    Southern Wine & Spirits of IL     4/21/2017         $1,675.11
                             21504211732    Southern Wine & Spirits of KY     4/21/2017         $1,750.01
                             20304211769    Southern Wine & Spirits of New    4/21/2017         $1,892.37
                             21504211735    Southern Wine & Spirits of NY     4/21/2017           $953.09
                             20304211771    Southern Wine & Spirits of NY     4/21/2017           $622.30
                             21504241721    Southern Wine & Spirits Miami     4/24/2017         $4,463.38
                             20304241766    Southern Wine & Spirits Miami     4/24/2017        $10,696.26
                             20304241765    Southern Wine & Spirits of CO     4/24/2017           $459.53
                             21504241720    Southern Wine & Spirits of CO     4/24/2017           $572.74
                             20304241769    Southern Wine & Spirits of KY     4/24/2017           $241.18
                             20304241770    Southern Wine & Spirits of MD     4/24/2017           $185.73
                             20304241772    Southern Wine & Spirits of New    4/24/2017         $1,504.28
                             21504241724    Southern Wine & Spirits of NY     4/24/2017         $1,036.65
                             20304241773    Southern Wine & Spirits of NY     4/24/2017           $981.57
                             20304241774    Southern Wine & Spirits of WA     4/24/2017         $1,218.40
                             20304241767    Southern Wine & Spirits‐IN        4/24/2017           $383.36
                             20304251736    Southern Wine & Spirits of MD     4/25/2017           $238.51
                             20304261723    Southern Wine & Spirits ‐ S CA    4/26/2017         $4,169.02
                               629026       Southern Wine & Spirits OF        4/26/2017           $585.46
                             2150426174     Southern Wine & Spirits of NY     4/26/2017         $1,010.60
                             20304271752    Southern Wine & Spirits ‐ N CA    4/27/2017         $2,930.76
                             20304271753    Southern Wine & Spirits ‐ S CA    4/27/2017         $2,057.64
                             20304271747    Southern Wine & Spirits of IL     4/27/2017         $3,034.20
                             20304271750    Southern Wine & Spirits of KY     4/27/2017         $1,705.05
                             20304271748    Southern Wine & Spirits‐IN        4/27/2017           $320.35
                             20304281773    Southern Wine & Spirits ‐ N CA    4/28/2017            $57.00
                             20304281768    Southern Wine & Spirits of AZ     4/28/2017         $1,251.01
                             20304281769    Southern Wine & Spirits of CO     4/28/2017           $207.42
                             21504281728    Southern Wine & Spirits of IL     4/28/2017         $3,079.73
                             21504281729    Southern Wine & Spirits of KY     4/28/2017         $1,660.95
                             20304281774    Southern Wine & Spirits of New    4/28/2017         $1,552.41
                             21504281732    Southern Wine & Spirits of NY     4/28/2017         $2,134.80
                             20305011753    Southern Wine & Spirits ‐ S CA     5/1/2017         $1,476.40
                             20305011747    Southern Wine & Spirits Miami     5/1/2017         $11,945.74
                             21505011726    Southern Wine & Spirits Miami     5/1/2017          $3,251.03
                             20305011746    Southern Wine & Spirits of CO      5/1/2017           $752.69
                             21505011725    Southern Wine & Spirits of CO      5/1/2017           $815.00
                             20305011749    Southern Wine & Spirits of MD      5/1/2017           $199.52



                                                               Page 5
                Case 19-03527 Document 1 Filed in TXSB on 06/03/19 Page 13 of 30
Payment within 90 Days                                                       In re Ignite Restaurant Group, Inc., et al., Debtors
Petition Date: 6/6/2017                                                                        USBC, Southern District of Texas
                                                                                     Houston Division, Case No. 17‐33550 (DRJ)


  Invoice                                                                                    Payment      Invoice Amount
              Invoice Date   Check Number                  Payee             Payment Date
  Number                                                                                     Amount             Paid
                             20305011752    Southern Wine & Spirits of New    5/1/2017          $1,842.63
                             20305011754    Southern Wine & Spirits of NY     5/1/2017          $1,308.05
                             20305011748    Southern Wine & Spirits‐IN         5/1/2017           $478.65
                             20305021738    Southern Wine & Spirits ‐ N CA    5/2/2017          $1,939.33
                             20305021736    Southern Wine & Spirits of MD     5/2/2017            $143.88
                             20305031715    Southern Wine & Spirits ‐ N CA    5/3/2017             $61.50
                             20305031716    Southern Wine & Spirits ‐ S CA    5/3/2017          $2,322.44
                               629083       Southern Wine & Spirits OF        5/3/2017          $1,043.41
                             2150503176     Southern Wine & Spirits of NY     5/3/2017          $2,406.80
                             20305031717    Southern Wine & Spirits of WA     5/3/2017          $1,536.32
                             20305031714    Southern Wine & Spirits‐IN         5/3/2017           $545.59
                             20305041745    Southern Wine & Spirits of IL     5/4/2017            $757.07
                             20305041746    Southern Wine & Spirits of KY     5/4/2017          $1,882.57
                             20305051754    Southern Wine & Spirits ‐ N CA    5/5/2017          $2,929.43
                             20305051758    Southern Wine & Spirits ‐ S CA    5/5/2017          $2,990.08
                             20305051750    Southern Wine & Spirits of AZ     5/5/2017            $157.76
                             20305051751    Southern Wine & Spirits of CO     5/5/2017            $187.70
                             21505051728    Southern Wine & Spirits of IL     5/5/2017          $2,836.56
                             21505051729    Southern Wine & Spirits of KY     5/5/2017          $2,840.28
                             20305051756    Southern Wine & Spirits of New    5/5/2017          $1,732.60
                             21505051731    Southern Wine & Spirits of NY     5/5/2017          $1,063.55
                             20305051759    Southern Wine & Spirits of NY     5/5/2017          $1,106.27
                             20305051752    Southern Wine & Spirits‐IN         5/5/2017           $470.64
                             20305081711    Southern Wine & Spirits ‐ S CA    5/8/2017            $526.59
                             20305081716    Southern Wine & Spirits Miami     5/8/2017          $9,738.39
                             21505081724    Southern Wine & Spirits Miami     5/8/2017          $4,780.38
                             21505081723    Southern Wine & Spirits of CO     5/8/2017            $455.96
                             20305081717    Southern Wine & Spirits of CO     5/8/2017            $437.36
                             20305081714    Southern Wine & Spirits of MD     5/8/2017            $144.14
                             20305081712    Southern Wine & Spirits of New    5/8/2017            $623.49
                             21505081728    Southern Wine & Spirits of NY     5/8/2017          $1,893.28
                             20305081710    Southern Wine & Spirits of NY     5/8/2017            $841.53
                             2030508179     Southern Wine & Spirits of WA     5/8/2017          $1,719.73
                             20305091729    Southern Wine & Spirits ‐ N CA    5/9/2017          $1,043.12
                             20305101733    Southern Wine & Spirits           5/10/2017         $4,747.43
                             20305101732    Southern Wine & Spirits ‐ N CA    5/10/2017            $88.25
                             20305101735    Southern Wine & Spirits ‐ S CA    5/10/2017           $587.32
                               629516       Southern Wine & Spirits OF        5/10/2017           $741.58
                             20305101734    Southern Wine & Spirits of New    5/10/2017           $885.42
                             21505101710    Southern Wine & Spirits of NY     5/10/2017         $1,108.31
                             20305111750    Southern Wine & Spirits of IL     5/11/2017         $2,531.00
                             20305111752    Southern Wine & Spirits of KY     5/11/2017         $2,190.32
                             20305121763    Southern Wine & Spirits ‐ N CA    5/12/2017         $4,186.08
                             20305121766    Southern Wine & Spirits ‐ S CA    5/12/2017         $6,439.54
                             20305121758    Southern Wine & Spirits of AZ     5/12/2017           $321.47
                             21505121729    Southern Wine & Spirits of IL     5/12/2017         $1,556.69
                             21505121730    Southern Wine & Spirits of KY     5/12/2017         $1,299.50
                             20305121764    Southern Wine & Spirits of New    5/12/2017         $3,062.87
                             21505121733    Southern Wine & Spirits of NY     5/12/2017           $742.64
                             20305121767    Southern Wine & Spirits of NY     5/12/2017           $677.65



                                                               Page 6
                Case 19-03527 Document 1 Filed in TXSB on 06/03/19 Page 14 of 30
Payment within 90 Days                                                       In re Ignite Restaurant Group, Inc., et al., Debtors
Petition Date: 6/6/2017                                                                        USBC, Southern District of Texas
                                                                                     Houston Division, Case No. 17‐33550 (DRJ)


  Invoice                                                                                    Payment      Invoice Amount
              Invoice Date   Check Number                  Payee             Payment Date
  Number                                                                                     Amount             Paid
                             20305121759    Southern Wine & Spirits‐IN        5/12/2017           $366.92
                             20305151732    Southern Wine & Spirits ‐ S CA    5/15/2017           $808.14
                             20305151726    Southern Wine & Spirits Miami     5/15/2017         $9,888.26
                             21505151723    Southern Wine & Spirits Miami     5/15/2017         $4,778.47
                             21505151722    Southern Wine & Spirits of CO     5/15/2017           $780.54
                             20305151725    Southern Wine & Spirits of CO     5/15/2017           $755.71
                             20305151730    Southern Wine & Spirits of MD     5/15/2017           $194.10
                             20305151731    Southern Wine & Spirits of MN     5/15/2017            $88.00
                             21505151726    Southern Wine & Spirits of NY     5/15/2017         $1,162.44
                             20305151733    Southern Wine & Spirits of NY     5/15/2017           $976.74
                             20305151734    Southern Wine & Spirits of WA     5/15/2017         $1,003.40
                             20305161736    Southern Wine & Spirits of MD     5/16/2017           $801.57
                             20305171723    Southern Wine & Spirits ‐ S CA    5/17/2017         $1,702.97
                               629620       Southern Wine & Spirits OF        5/17/2017         $1,621.71
                             20305171722    Southern Wine & Spirits of AZ     5/17/2017         $1,130.06
                             2150517178     Southern Wine & Spirits of NY     5/17/2017         $1,337.35
                             20305181748    Southern Wine & Spirits ‐ N CA    5/18/2017         $1,546.25
                             20305181749    Southern Wine & Spirits ‐ S CA    5/18/2017         $1,656.99
                             20305181743    Southern Wine & Spirits Miami     5/18/2017         $8,672.25
                             20305181744    Southern Wine & Spirits of IL     5/18/2017           $804.62
                             20305181746    Southern Wine & Spirits of KY     5/18/2017         $2,208.17
                             20305181751    Southern Wine & Spirits of NY     5/18/2017            $83.21
                             21505181716    Southern Wine & Spirits of NY     5/18/2017         $2,166.15
                             20305181745    Southern Wine & Spirits‐IN        5/18/2017         $1,014.91
                             20305191767    Southern Wine & Spirits ‐ S CA    5/19/2017         $1,526.93
                             20305191762    Southern Wine & Spirits Miami     5/19/2017          $539.09
                             21505191726    Southern Wine & Spirits Miami     5/19/2017         $5,810.13
                             20305191761    Southern Wine & Spirits of CO     5/19/2017           $210.46
                             21505191727    Southern Wine & Spirits of IL     5/19/2017         $2,294.41
                             21505191728    Southern Wine & Spirits of KY     5/19/2017         $1,140.93
                             21505191730    Southern Wine & Spirits of NY     5/19/2017         $1,370.94
                             20305191768    Southern Wine & Spirits of NY     5/19/2017         $1,382.16
                             20305221712    Southern Wine & Spirits ‐ N CA    5/22/2017         $1,807.44
                             20305221711    Southern Wine & Spirits Miami     5/22/2017        $11,129.93
                             21505221722    Southern Wine & Spirits Miami     5/22/2017         $4,825.94
                             21505221721    Southern Wine & Spirits of CO     5/22/2017           $551.28
                             20305221710    Southern Wine & Spirits of CO     5/22/2017           $799.74
                             20305221764    Southern Wine & Spirits of KY     5/22/2017           $459.74
                             20305221765    Southern Wine & Spirits of MD     5/22/2017           $268.82
                             20305221766    Southern Wine & Spirits of MN     5/22/2017           $518.86
                             20305221713    Southern Wine & Spirits of New    5/22/2017         $5,198.23
                             20305221714    Southern Wine & Spirits of NY     5/22/2017         $1,723.88
                             21505221726    Southern Wine & Spirits of NY     5/22/2017           $548.20
                             20305221725    Southern Wine & Spirits of WA     5/22/2017         $1,084.80
                             20305221715    Southern Wine & Spirits‐IN        5/22/2017         $1,414.34
                             20305231734    Southern Wine & Spirits Miami     5/23/2017         $1,621.63
                             20305241722    Southern Wine & Spirits ‐ N CA    5/24/2017            $57.24
                             20305241723    Southern Wine & Spirits ‐ S CA    5/24/2017         $1,048.08
                               629744       Southern Wine & Spirits OF        5/24/2017           $100.34
                             2150524172     Southern Wine & Spirits of NY     5/24/2017           $767.94



                                                               Page 7
                Case 19-03527 Document 1 Filed in TXSB on 06/03/19 Page 15 of 30
Payment within 90 Days                                                       In re Ignite Restaurant Group, Inc., et al., Debtors
Petition Date: 6/6/2017                                                                        USBC, Southern District of Texas
                                                                                     Houston Division, Case No. 17‐33550 (DRJ)


  Invoice                                                                                    Payment      Invoice Amount
              Invoice Date   Check Number                  Payee             Payment Date
  Number                                                                                     Amount             Paid
                             20305251780    Southern Wine & Spirits ‐ N CA    5/25/2017         $3,844.41
                             20305251781    Southern Wine & Spirits ‐ S CA    5/25/2017         $1,979.71
                             20305251775    Southern Wine & Spirits Miami     5/25/2017         $7,876.84
                             20305251776    Southern Wine & Spirits of IL     5/25/2017         $2,583.23
                             20305251778    Southern Wine & Spirits of KY     5/25/2017         $1,498.30
                             21505251721    Southern Wine & Spirits of NY     5/25/2017           $268.08
                             20305251784    Southern Wine & Spirits of NY     5/25/2017           $560.57
                             20305251777    Southern Wine & Spirits‐IN        5/25/2017         $1,562.53
                             2030526178     Southern Wine & Spirits ‐ S CA    5/26/2017         $1,081.46
                             21505261730    Southern Wine & Spirits Miami     5/26/2017         $3,761.88
                             2030526174     Southern Wine & Spirits Miami     5/26/2017         $1,689.12
                             2030526172     Southern Wine & Spirits of AZ     5/26/2017           $422.10
                             2030526173     Southern Wine & Spirits of CO     5/26/2017           $443.87
                             21505261731    Southern Wine & Spirits of IL     5/26/2017         $2,647.60
                             21505261732    Southern Wine & Spirits of KY     5/26/2017         $1,289.88
                             2030526176     Southern Wine & Spirits of New    5/26/2017         $1,075.56
                             21505261734    Southern Wine & Spirits of NY     5/26/2017         $2,588.52
                             2030526179     Southern Wine & Spirits of NY     5/26/2017         $1,948.44
                             20305301771    Southern Wine & Spirits ‐ N CA    5/30/2017           $263.25
                             20305301773    Southern Wine & Spirits ‐ S CA    5/30/2017           $985.23
                             20305301765    Southern Wine & Spirits Miami     5/30/2017          $799.19
                               630043       Southern Wine & Spirits OF        5/30/2017           $591.83
                             20305301764    Southern Wine & Spirits of CO     5/30/2017           $510.52
                             21505301721    Southern Wine & Spirits of CO     5/30/2017           $658.24
                             21505301722    Southern Wine & Spirits of IL     5/30/2017            $43.26
                             20305301768    Southern Wine & Spirits of MD     5/30/2017           $163.90
                             20305301769    Southern Wine & Spirits of MN     5/30/2017           $404.25
                             20305301772    Southern Wine & Spirits of New    5/30/2017           $711.64
                             21505301726    Southern Wine & Spirits of NY     5/30/2017           $778.16
                             20305301775    Southern Wine & Spirits of NY     5/30/2017           $767.69
                             20305301776    Southern Wine & Spirits of WA     5/30/2017         $2,308.64
                             20305301766    Southern Wine & Spirits‐IN        5/30/2017         $1,422.01
                             20305311735    Southern Wine & Spirits ‐ N CA    5/31/2017           $958.83
                             20306011753    Southern Wine & Spirits ‐ N CA     6/1/2017           $114.48
                             20306011754    Southern Wine & Spirits ‐ S CA     6/1/2017         $5,552.96
                             20306011748    Southern Wine & Spirits Miami     6/1/2017          $7,838.04
                             20306011749    Southern Wine & Spirits of IL      6/1/2017           $471.87
                             20306011751    Southern Wine & Spirits of KY      6/1/2017         $2,024.63
                             21506011712    Southern Wine & Spirits of NY      6/1/2017           $846.39
                             20306011750    Southern Wine & Spirits‐IN         6/1/2017           $577.92
                             20306021786    Southern Wine & Spirits ‐ N CA     6/2/2017         $1,659.37
                             20306021788    Southern Wine & Spirits ‐ S CA     6/2/2017           $901.00
                             20306021782    Southern Wine & Spirits Miami     6/2/2017          $1,788.56
                             21506021728    Southern Wine & Spirits Miami     6/2/2017          $3,058.48
                             20306021781    Southern Wine & Spirits of CO      6/2/2017           $258.28
                             21506021729    Southern Wine & Spirits of IL      6/2/2017         $3,338.10
                             20306021783    Southern Wine & Spirits of KY      6/2/2017           $359.05
                             21506021730    Southern Wine & Spirits of KY      6/2/2017         $1,375.44
                             20306021785    Southern Wine & Spirits of MD      6/2/2017           $262.49
                             20306021789    Southern Wine & Spirits of NY      6/2/2017           $138.09



                                                               Page 8
                Case 19-03527 Document 1 Filed in TXSB on 06/03/19 Page 16 of 30
Payment within 90 Days                                                       In re Ignite Restaurant Group, Inc., et al., Debtors
Petition Date: 6/6/2017                                                                        USBC, Southern District of Texas
                                                                                     Houston Division, Case No. 17‐33550 (DRJ)


  Invoice                                                                                    Payment      Invoice Amount
              Invoice Date   Check Number                  Payee             Payment Date
  Number                                                                                     Amount             Paid
                             21506021732    Southern Wine & Spirits of NY      6/2/2017         $1,343.30
                             2.03061E+11    Southern Wine & Spirits Miami      6/5/2017         $3,169.66
                             21506051722    Southern Wine & Spirits Miami      6/5/2017         $1,392.66
                             2.03061E+11    Southern Wine & Spirits of AZ      6/5/2017           $788.67
                             2.03061E+11    Southern Wine & Spirits of CO      6/5/2017           $196.27
                             21506051721    Southern Wine & Spirits of CO      6/5/2017           $580.92
                             2.03061E+11    Southern Wine & Spirits of MN      6/5/2017           $987.18
                             2.03061E+11    Southern Wine & Spirits of New     6/5/2017         $3,096.74
                             2030605177     Southern Wine & Spirits of NY      6/5/2017         $1,404.32
                             2.03061E+11    Southern Wine & Spirits of WA      6/5/2017           $928.65
                             2.03061E+11    Southern Wine & Spirits‐IN         6/5/2017           $489.30
                                                                                              $554,783.36     $193,171.81




                                                               Page 9
                  Case 19-03527 Document 1 Filed in TXSB on 06/03/19 Page 17 of 30
Payment within 90 Days                                                          In re Ignite Restaurant Group, Inc., et al., Debtors
Petition Date: 6/6/2017                                                                           USBC, Southern District of Texas
                                                                                        Houston Division, Case No. 17‐33550 (DRJ)




  Invoice       Invoice                     Payment                                       Payment      Payment        Invoice
                            Check Number                           Payee
  Number         Date                      Document                                         Date       Amount       Amount Paid

  9015726353   04/12/2017     2030417178     Wire     SOUTHERN GLAZER'S DISTRIBUTORS OF   04/17/2017      $270.96         $270.96
                                                      IOWA, LLC
  9016035818   05/11/2017     2030526175     Wire     SOUTHERN GLAZER'S DISTRIBUTORS OF   05/26/2017      $706.06         $706.06
                                                      IOWA, LLC
  9016132176   05/24/2017     2030526177     Wire     SOUTHERN GLAZER'S DISTRIBUTORS OF   05/26/2017      $106.97         $106.97
                                                      IOWA, LLC
  9015452041   03/17/2017     2150322175     Wire     SOUTHERN GLAZER'S DISTRIBUTORS OF   03/22/2017      $202.65         $202.65
                                                      IOWA, LLC
  9015681582   04/06/2017     2150411179     Wire     SOUTHERN GLAZER'S DISTRIBUTORS OF   04/11/2017    $1,173.10        $1,173.10
                                                      IOWA, LLC
  9015057368   02/07/2017    20303091750     Wire     SOUTHERN GLAZER'S DISTRIBUTORS OF   03/09/2017      $235.46         $235.46
                                                      IOWA, LLC
   81913665    03/08/2017    20303101740     Wire     SOUTHERN GLAZER'S DISTRIBUTORS OF   03/10/2017       $21.64          $21.64
                                                      IOWA, LLC
  9015189205   02/23/2017    20303101768     Wire     SOUTHERN GLAZER'S DISTRIBUTORS OF   03/10/2017       $43.50          $43.50
                                                      IOWA, LLC
  9015192790   02/23/2017    20303101769     Wire     SOUTHERN GLAZER'S DISTRIBUTORS OF   03/10/2017    $1,672.46        $1,042.82
                                                      IOWA, LLC
  9015368431   03/08/2017    20303101769     Wire     SOUTHERN GLAZER'S DISTRIBUTORS OF   03/10/2017                      $629.64
                                                      IOWA, LLC
  9015366079   03/08/2017    20303101770     Wire     SOUTHERN GLAZER'S DISTRIBUTORS OF   03/10/2017      $366.55         $366.55
                                                      IOWA, LLC
  6002879628   03/08/2017    20303101772     Wire     SOUTHERN GLAZER'S DISTRIBUTORS OF   03/10/2017      $402.82          ‐$30.00
                                                      IOWA, LLC
  9015361914   03/08/2017    20303101772     Wire     SOUTHERN GLAZER'S DISTRIBUTORS OF   03/10/2017                      $432.82
                                                      IOWA, LLC
  9015204641   02/24/2017    20303131766     Wire     SOUTHERN GLAZER'S DISTRIBUTORS OF   03/13/2017      $134.82         $134.82
                                                      IOWA, LLC
  9015368837   03/08/2017    20303131768     Wire     SOUTHERN GLAZER'S DISTRIBUTORS OF   03/13/2017      $325.97         $325.97
                                                      IOWA, LLC
  9015113316   02/14/2017    20303161745     Wire     SOUTHERN GLAZER'S DISTRIBUTORS OF   03/16/2017      $300.78         $300.78
                                                      IOWA, LLC
   81914898    03/15/2017    20303171732     Wire     SOUTHERN GLAZER'S DISTRIBUTORS OF   03/17/2017      $417.28         $417.28
                                                      IOWA, LLC
  9015308327   03/02/2017    20303171759     Wire     SOUTHERN GLAZER'S DISTRIBUTORS OF   03/17/2017      $102.62         $102.62
                                                      IOWA, LLC
  9015309633   03/02/2017    20303171760     Wire     SOUTHERN GLAZER'S DISTRIBUTORS OF   03/17/2017      $555.43         $240.62
                                                      IOWA, LLC
  9015420778   03/15/2017    20303171760     Wire     SOUTHERN GLAZER'S DISTRIBUTORS OF   03/17/2017                      $314.81
                                                      IOWA, LLC
  6002891449   03/15/2017    20303171762     Wire     SOUTHERN GLAZER'S DISTRIBUTORS OF   03/17/2017      $148.95          ‐$30.00
                                                      IOWA, LLC
  9015417929   03/15/2017    20303171762     Wire     SOUTHERN GLAZER'S DISTRIBUTORS OF   03/17/2017                      $178.95
                                                      IOWA, LLC
  9015158857   02/17/2017    20303201768     Wire     SOUTHERN GLAZER'S DISTRIBUTORS OF   03/20/2017      $217.20         $217.20
                                                      IOWA, LLC
  9015426600   03/15/2017    20303201770     Wire     SOUTHERN GLAZER'S DISTRIBUTORS OF   03/20/2017      $213.77         $213.77
                                                      IOWA, LLC
  9015364579   03/08/2017    20303231747     Wire     SOUTHERN GLAZER'S DISTRIBUTORS OF   03/23/2017      $131.30         $131.30
                                                      IOWA, LLC
  9015169101   02/21/2017    20303231749     Wire     SOUTHERN GLAZER'S DISTRIBUTORS OF   03/23/2017      $448.91         $448.91
                                                      IOWA, LLC




321585                                                       Page 1
                  Case 19-03527 Document 1 Filed in TXSB on 06/03/19 Page 18 of 30
Payment within 90 Days                                                          In re Ignite Restaurant Group, Inc., et al., Debtors
Petition Date: 6/6/2017                                                                           USBC, Southern District of Texas
                                                                                        Houston Division, Case No. 17‐33550 (DRJ)




  Invoice       Invoice                     Payment                                       Payment      Payment        Invoice
                            Check Number                           Payee
  Number         Date                      Document                                         Date       Amount       Amount Paid
   81915912    03/22/2017    20303241737     Wire     SOUTHERN GLAZER'S DISTRIBUTORS OF   03/24/2017      $625.03         $625.03
                                                      IOWA, LLC
  9015376095   03/09/2017    20303241758     Wire     SOUTHERN GLAZER'S DISTRIBUTORS OF   03/24/2017      $207.47         $207.47
                                                      IOWA, LLC
  9015377398   03/09/2017    20303241759     Wire     SOUTHERN GLAZER'S DISTRIBUTORS OF   03/24/2017    $1,800.43        $1,150.17
                                                      IOWA, LLC
  9015475134   03/22/2017    20303241759     Wire     SOUTHERN GLAZER'S DISTRIBUTORS OF   03/24/2017                      $650.26
                                                      IOWA, LLC
  9015475035   03/22/2017    20303241760     Wire     SOUTHERN GLAZER'S DISTRIBUTORS OF   03/24/2017      $646.56         $429.98
                                                      IOWA, LLC
  9015477431   03/22/2017    20303241760     Wire     SOUTHERN GLAZER'S DISTRIBUTORS OF   03/24/2017                      $216.58
                                                      IOWA, LLC
  9015472257   03/22/2017    20303241762     Wire     SOUTHERN GLAZER'S DISTRIBUTORS OF   03/24/2017      $247.89         $247.89
                                                      IOWA, LLC
  9015418548   03/15/2017    20303301754     Wire     SOUTHERN GLAZER'S DISTRIBUTORS OF   03/30/2017      $207.00         $207.00
                                                      IOWA, LLC
  9015225813   02/28/2017    20303301756     Wire     SOUTHERN GLAZER'S DISTRIBUTORS OF   03/30/2017      $685.75         $685.75
                                                      IOWA, LLC
   81917024    03/29/2017    20303311733     Wire     SOUTHERN GLAZER'S DISTRIBUTORS OF   03/31/2017      $281.19         $281.19
                                                      IOWA, LLC
  9015429196   03/16/2017    20303311760     Wire     SOUTHERN GLAZER'S DISTRIBUTORS OF   03/31/2017      $119.78         $119.78
                                                      IOWA, LLC
  9015432784   03/16/2017    20303311761     Wire     SOUTHERN GLAZER'S DISTRIBUTORS OF   03/31/2017    $1,728.04        $1,100.13
                                                      IOWA, LLC
  9015529574   03/29/2017    20303311761     Wire     SOUTHERN GLAZER'S DISTRIBUTORS OF   03/31/2017                      $627.91
                                                      IOWA, LLC
  9015528743   03/29/2017    20303311762     Wire     SOUTHERN GLAZER'S DISTRIBUTORS OF   03/31/2017      $886.60         $572.92
                                                      IOWA, LLC
  9015532595   03/29/2017    20303311762     Wire     SOUTHERN GLAZER'S DISTRIBUTORS OF   03/31/2017                      $313.68
                                                      IOWA, LLC
  6002917650   03/29/2017    20303311765     Wire     SOUTHERN GLAZER'S DISTRIBUTORS OF   03/31/2017      $237.77          ‐$30.00
                                                      IOWA, LLC
  9015525331   03/29/2017    20303311765     Wire     SOUTHERN GLAZER'S DISTRIBUTORS OF   03/31/2017                      $267.77
                                                      IOWA, LLC
  9015352420   03/07/2017    20304061747     Wire     SOUTHERN GLAZER'S DISTRIBUTORS OF   04/06/2017      $217.17         $217.17
                                                      IOWA, LLC
   81917844    04/05/2017    20304071735     Wire     SOUTHERN GLAZER'S DISTRIBUTORS OF   04/07/2017      $446.90         $446.90
                                                      IOWA, LLC
  9015482750   03/23/2017    20304071753     Wire     SOUTHERN GLAZER'S DISTRIBUTORS OF   04/07/2017       $84.36          $84.36
                                                      IOWA, LLC
  9015485631   03/23/2017    20304071754     Wire     SOUTHERN GLAZER'S DISTRIBUTORS OF   04/07/2017    $1,590.58         $859.20
                                                      IOWA, LLC
  9015656414   04/05/2017    20304071754     Wire     SOUTHERN GLAZER'S DISTRIBUTORS OF   04/07/2017                      $731.38
                                                      IOWA, LLC
  9015661003   04/05/2017    20304071755     Wire     SOUTHERN GLAZER'S DISTRIBUTORS OF   04/07/2017      $403.22         $403.22
                                                      IOWA, LLC
  9015656675   04/05/2017    20304101782     Wire     SOUTHERN GLAZER'S DISTRIBUTORS OF   04/10/2017      $368.79         $368.79
                                                      IOWA, LLC
  9015407830   03/14/2017    20304131750     Wire     SOUTHERN GLAZER'S DISTRIBUTORS OF   04/13/2017      $207.86         $207.86
                                                      IOWA, LLC
   81918925    04/12/2017    20304141744     Wire     SOUTHERN GLAZER'S DISTRIBUTORS OF   04/14/2017      $194.50         $194.50
                                                      IOWA, LLC
  9015540197   03/30/2017    20304141768     Wire     SOUTHERN GLAZER'S DISTRIBUTORS OF   04/14/2017    $1,629.96        $1,275.14
                                                      IOWA, LLC




321585                                                       Page 2
                  Case 19-03527 Document 1 Filed in TXSB on 06/03/19 Page 19 of 30
Payment within 90 Days                                                                In re Ignite Restaurant Group, Inc., et al., Debtors
Petition Date: 6/6/2017                                                                                 USBC, Southern District of Texas
                                                                                              Houston Division, Case No. 17‐33550 (DRJ)




  Invoice       Invoice                      Payment                                            Payment      Payment        Invoice
                            Check Number                                Payee
  Number         Date                       Document                                              Date       Amount       Amount Paid
  9015725181   04/12/2017    20304141768        Wire        SOUTHERN GLAZER'S DISTRIBUTORS OF   04/14/2017                      $354.82
                                                            IOWA, LLC
  6002945101   04/12/2017    20304141769        Wire        SOUTHERN GLAZER'S DISTRIBUTORS OF   04/14/2017      $845.29         ‐$30.00
                                                            IOWA, LLC
  9015722013   04/12/2017    20304141769        Wire        SOUTHERN GLAZER'S DISTRIBUTORS OF   04/14/2017                      $875.29
                                                            IOWA, LLC
  9015461651   03/21/2017    20304201749        Wire        SOUTHERN GLAZER'S DISTRIBUTORS OF   04/20/2017      $521.88         $521.88
                                                            IOWA, LLC
   81919974    04/19/2017    20304211739        Wire        SOUTHERN GLAZER'S DISTRIBUTORS OF   04/21/2017      $261.15         $261.15
                                                            IOWA, LLC
  9015669922   04/06/2017    20304211766        Wire        SOUTHERN GLAZER'S DISTRIBUTORS OF   04/21/2017       $85.05          $85.05
                                                            IOWA, LLC
  9015670316   04/06/2017    20304211767        Wire        SOUTHERN GLAZER'S DISTRIBUTORS OF   04/21/2017      $900.82         $363.22
                                                            IOWA, LLC
  9015785149   04/19/2017    20304211767        Wire        SOUTHERN GLAZER'S DISTRIBUTORS OF   04/21/2017                      $537.60
                                                            IOWA, LLC
  9015787109   04/19/2017    20304211768        Wire        SOUTHERN GLAZER'S DISTRIBUTORS OF   04/21/2017      $483.34         $483.34
                                                            IOWA, LLC
  9015781315   04/19/2017    20304211770        Wire        SOUTHERN GLAZER'S DISTRIBUTORS OF   04/21/2017      $290.16         $290.16
                                                            IOWA, LLC
  6002936563   04/07/2017    20304241768   None (Electronic SOUTHERN GLAZER'S DISTRIBUTORS OF   04/24/2017      ‐$21.75         ‐$21.75
                                             Payment)       IOWA, LLC

  9015786647   04/19/2017    20304241771        Wire      SOUTHERN GLAZER'S DISTRIBUTORS OF     04/24/2017      $319.46         $319.46
                                                          IOWA, LLC
   81920511    04/21/2017    20304251719        Wire      SOUTHERN GLAZER'S DISTRIBUTORS OF     04/25/2017      $154.00         $154.00
                                                          IOWA, LLC
  9015724782   04/12/2017    20304271749        Wire      SOUTHERN GLAZER'S DISTRIBUTORS OF     04/27/2017      $172.30         $172.30
                                                          IOWA, LLC
  9015515978   03/28/2017    20304271751        Wire      SOUTHERN GLAZER'S DISTRIBUTORS OF     04/27/2017      $371.45         $371.45
                                                          IOWA, LLC
   81920946    04/26/2017    20304281741        Wire      SOUTHERN GLAZER'S DISTRIBUTORS OF     04/28/2017      $352.80         $352.80
                                                          IOWA, LLC
  9015734861   04/13/2017    20304281770        Wire      SOUTHERN GLAZER'S DISTRIBUTORS OF     04/28/2017      $131.41         $131.41
                                                          IOWA, LLC
  9015735438   04/13/2017    20304281771        Wire      SOUTHERN GLAZER'S DISTRIBUTORS OF     04/28/2017      $539.91         $539.91
                                                          IOWA, LLC
  6002971288   04/26/2017    20304281772        Wire      SOUTHERN GLAZER'S DISTRIBUTORS OF     04/28/2017      $237.78        ‐$107.90
                                                          IOWA, LLC
  9015845460   04/26/2017    20304281772        Wire      SOUTHERN GLAZER'S DISTRIBUTORS OF     04/28/2017                      $345.68
                                                          IOWA, LLC
  6002970789   04/26/2017    20304281775        Wire      SOUTHERN GLAZER'S DISTRIBUTORS OF     04/28/2017      $194.90         ‐$30.00
                                                          IOWA, LLC
  9015835465   04/26/2017    20304281775        Wire      SOUTHERN GLAZER'S DISTRIBUTORS OF     04/28/2017                      $224.90
                                                          IOWA, LLC
  9015841088   04/26/2017    20305021737        Wire      SOUTHERN GLAZER'S DISTRIBUTORS OF     05/02/2017      $270.17         $270.17
                                                          IOWA, LLC
  9015633153   04/04/2017    20305041747        Wire      SOUTHERN GLAZER'S DISTRIBUTORS OF     05/04/2017      $440.52         $440.52
                                                          IOWA, LLC
   81921961    05/03/2017    20305051732        Wire      SOUTHERN GLAZER'S DISTRIBUTORS OF     05/05/2017      $591.14         $591.14
                                                          IOWA, LLC
  9015792391   04/20/2017    20305051753        Wire      SOUTHERN GLAZER'S DISTRIBUTORS OF     05/05/2017      $817.96         $817.96
                                                          IOWA, LLC
  6002984171   05/03/2017    20305051757        Wire      SOUTHERN GLAZER'S DISTRIBUTORS OF     05/05/2017      $116.77         ‐$30.00
                                                          IOWA, LLC



321585                                                           Page 3
                  Case 19-03527 Document 1 Filed in TXSB on 06/03/19 Page 20 of 30
Payment within 90 Days                                                          In re Ignite Restaurant Group, Inc., et al., Debtors
Petition Date: 6/6/2017                                                                           USBC, Southern District of Texas
                                                                                        Houston Division, Case No. 17‐33550 (DRJ)




  Invoice       Invoice                     Payment                                       Payment      Payment        Invoice
                            Check Number                           Payee
  Number         Date                      Document                                         Date       Amount       Amount Paid
  9015960347   05/03/2017    20305051757     Wire     SOUTHERN GLAZER'S DISTRIBUTORS OF   05/05/2017                      $146.77
                                                      IOWA, LLC
  9015962321   05/03/2017    20305081713     Wire     SOUTHERN GLAZER'S DISTRIBUTORS OF   05/08/2017      $287.75         $287.75
                                                      IOWA, LLC
  9015961053   05/03/2017    20305081715     Wire     SOUTHERN GLAZER'S DISTRIBUTORS OF   05/08/2017      $597.21         $597.21
                                                      IOWA, LLC
  9015840456   04/26/2017    20305111751     Wire     SOUTHERN GLAZER'S DISTRIBUTORS OF   05/11/2017      $350.20         $350.20
                                                      IOWA, LLC
  9015709772   04/11/2017    20305111753     Wire     SOUTHERN GLAZER'S DISTRIBUTORS OF   05/11/2017      $558.63         $558.63
                                                      IOWA, LLC
   81923058    05/10/2017    20305121733     Wire     SOUTHERN GLAZER'S DISTRIBUTORS OF   05/12/2017      $558.64         $558.64
                                                      IOWA, LLC
  9015849990   04/27/2017    20305121760     Wire     SOUTHERN GLAZER'S DISTRIBUTORS OF   05/12/2017       $96.12          $96.12
                                                      IOWA, LLC
  9015847850   04/27/2017    20305121761     Wire     SOUTHERN GLAZER'S DISTRIBUTORS OF   05/12/2017      $530.54         $530.54
                                                      IOWA, LLC
  9016030913   05/10/2017    20305121762     Wire     SOUTHERN GLAZER'S DISTRIBUTORS OF   05/12/2017      $606.98         $606.98
                                                      IOWA, LLC
  9016024074   05/10/2017    20305121765     Wire     SOUTHERN GLAZER'S DISTRIBUTORS OF   05/12/2017      $433.32         $433.32
                                                      IOWA, LLC
  9015758448   04/14/2017    20305151727     Wire     SOUTHERN GLAZER'S DISTRIBUTORS OF   05/15/2017      $325.80         $325.80
                                                      IOWA, LLC
  9015862881   04/28/2017    20305151729     Wire     SOUTHERN GLAZER'S DISTRIBUTORS OF   05/15/2017    $1,155.65          $16.08
                                                      IOWA, LLC
  9016026717   05/10/2017    20305151729     Wire     SOUTHERN GLAZER'S DISTRIBUTORS OF   05/15/2017                     $1,139.57
                                                      IOWA, LLC
  9015769650   04/18/2017    20305181747     Wire     SOUTHERN GLAZER'S DISTRIBUTORS OF   05/18/2017      $473.89         $473.89
                                                      IOWA, LLC
  9015976719   05/04/2017    20305191763     Wire     SOUTHERN GLAZER'S DISTRIBUTORS OF   05/19/2017      $735.02         $735.02
                                                      IOWA, LLC
  9016027308   05/10/2017    20305191764     Wire     SOUTHERN GLAZER'S DISTRIBUTORS OF   05/19/2017      $331.63         $331.63
                                                      IOWA, LLC
  6003015749   05/17/2017    20305191766     Wire     SOUTHERN GLAZER'S DISTRIBUTORS OF   05/19/2017      $255.88          ‐$60.00
                                                      IOWA, LLC
  9016078023   05/17/2017    20305191766     Wire     SOUTHERN GLAZER'S DISTRIBUTORS OF   05/19/2017                      $315.88
                                                      IOWA, LLC
  9016082102   05/17/2017    20305221767     Wire     SOUTHERN GLAZER'S DISTRIBUTORS OF   05/22/2017      $349.92         $349.92
                                                      IOWA, LLC
   81924023    05/17/2017    20305251722     Wire     SOUTHERN GLAZER'S DISTRIBUTORS OF   05/25/2017       $82.73          $82.73
                                                      IOWA, LLC
  9015826860   04/25/2017    20305251779     Wire     SOUTHERN GLAZER'S DISTRIBUTORS OF   05/25/2017      $310.11         $310.11
                                                      IOWA, LLC
   81924921    05/24/2017    20305261759     Wire     SOUTHERN GLAZER'S DISTRIBUTORS OF   05/26/2017      $474.31         $474.31
                                                      IOWA, LLC
  9016134795   05/24/2017    20305301767     Wire     SOUTHERN GLAZER'S DISTRIBUTORS OF   05/30/2017      $161.85         $161.85
                                                      IOWA, LLC
  9016135059   05/24/2017    20305301770     Wire     SOUTHERN GLAZER'S DISTRIBUTORS OF   05/30/2017      $876.67         $391.48
                                                      IOWA, LLC
  9016138008   05/24/2017    20305301770     Wire     SOUTHERN GLAZER'S DISTRIBUTORS OF   05/30/2017                      $485.19
                                                      IOWA, LLC
  9015940567   05/02/2017    20306011752     Wire     SOUTHERN GLAZER'S DISTRIBUTORS OF   06/01/2017      $214.95         $214.95
                                                      IOWA, LLC
   81925830    05/31/2017    20306021736     Wire     SOUTHERN GLAZER'S DISTRIBUTORS OF   06/02/2017      $541.70         $541.70
                                                      IOWA, LLC




321585                                                       Page 4
                  Case 19-03527 Document 1 Filed in TXSB on 06/03/19 Page 21 of 30
Payment within 90 Days                                                          In re Ignite Restaurant Group, Inc., et al., Debtors
Petition Date: 6/6/2017                                                                           USBC, Southern District of Texas
                                                                                        Houston Division, Case No. 17‐33550 (DRJ)




  Invoice       Invoice                     Payment                                       Payment      Payment        Invoice
                            Check Number                           Payee
  Number         Date                      Document                                         Date       Amount       Amount Paid
  9016089667   05/18/2017    20306021784     Wire     SOUTHERN GLAZER'S DISTRIBUTORS OF   06/02/2017      $624.01         $624.01
                                                      IOWA, LLC
  6003043351   05/31/2017    20306021787     Wire     SOUTHERN GLAZER'S DISTRIBUTORS OF   06/02/2017      $332.66          ‐$30.00
                                                      IOWA, LLC
  9016182745   05/31/2017    20306021787     Wire     SOUTHERN GLAZER'S DISTRIBUTORS OF   06/02/2017                      $362.66
                                                      IOWA, LLC
  9015370827   03/08/2017    21503131722     Wire     SOUTHERN GLAZER'S DISTRIBUTORS OF   03/13/2017    $1,201.15        $1,201.15
                                                      IOWA, LLC
  9015376749   03/09/2017    21503131723     Wire     SOUTHERN GLAZER'S DISTRIBUTORS OF   03/13/2017      $181.65         $181.65
                                                      IOWA, LLC
  9015422886   03/15/2017    21503201724     Wire     SOUTHERN GLAZER'S DISTRIBUTORS OF   03/20/2017      $890.17         $890.17
                                                      IOWA, LLC
  9015430727   03/16/2017    21503201725     Wire     SOUTHERN GLAZER'S DISTRIBUTORS OF   03/20/2017      $164.66         $164.66
                                                      IOWA, LLC
  9015479719   03/22/2017    21503241730     Wire     SOUTHERN GLAZER'S DISTRIBUTORS OF   03/24/2017      $872.83         $872.83
                                                      IOWA, LLC
  9015485248   03/23/2017    21503271725     Wire     SOUTHERN GLAZER'S DISTRIBUTORS OF   03/27/2017      $403.42         $403.42
                                                      IOWA, LLC
  9015534501   03/29/2017    21504031713     Wire     SOUTHERN GLAZER'S DISTRIBUTORS OF   04/03/2017    $1,490.00        $1,490.00
                                                      IOWA, LLC
  9015683734   04/06/2017    21504101722     Wire     SOUTHERN GLAZER'S DISTRIBUTORS OF   04/10/2017      $241.66         $241.66
                                                      IOWA, LLC
  9015727632   04/12/2017    21504171725     Wire     SOUTHERN GLAZER'S DISTRIBUTORS OF   04/17/2017    $1,271.35        $1,271.35
                                                      IOWA, LLC
  9015736209   04/13/2017    21504171726     Wire     SOUTHERN GLAZER'S DISTRIBUTORS OF   04/17/2017      $298.63         $298.63
                                                      IOWA, LLC
  9015786934   04/19/2017    21504211733     Wire     SOUTHERN GLAZER'S DISTRIBUTORS OF   04/21/2017    $1,455.23        $1,455.23
                                                      IOWA, LLC
  9015794744   04/20/2017    21504241722     Wire     SOUTHERN GLAZER'S DISTRIBUTORS OF   04/24/2017      $191.16         $191.16
                                                      IOWA, LLC
  9015845339   04/26/2017    21504281730     Wire     SOUTHERN GLAZER'S DISTRIBUTORS OF   04/28/2017    $1,551.45        $1,551.45
                                                      IOWA, LLC
  9015849329   04/27/2017    21505011728     Wire     SOUTHERN GLAZER'S DISTRIBUTORS OF   05/01/2017      $257.56         $257.56
                                                      IOWA, LLC
  9015967371   05/03/2017    21505081725     Wire     SOUTHERN GLAZER'S DISTRIBUTORS OF   05/08/2017      $201.55         $201.55
                                                      IOWA, LLC
  9015974723   05/04/2017    21505081726     Wire     SOUTHERN GLAZER'S DISTRIBUTORS OF   05/08/2017       $93.35          $93.35
                                                      IOWA, LLC
  9015972851   05/03/2017    21505091714     Wire     SOUTHERN GLAZER'S DISTRIBUTORS OF   05/09/2017       $16.75          $16.75
                                                      IOWA, LLC
  9016004793   05/05/2017    21505111713     Wire     SOUTHERN GLAZER'S DISTRIBUTORS OF   05/11/2017    $1,443.75        $1,443.75
                                                      IOWA, LLC
  9016032551   05/10/2017    21505121731     Wire     SOUTHERN GLAZER'S DISTRIBUTORS OF   05/12/2017      $511.35         $301.70
                                                      IOWA, LLC
  9016033385   05/10/2017    21505121731     Wire     SOUTHERN GLAZER'S DISTRIBUTORS OF   05/12/2017                      $209.65
                                                      IOWA, LLC
  9016036194   05/11/2017    21505151724     Wire     SOUTHERN GLAZER'S DISTRIBUTORS OF   05/15/2017      $445.47         $445.47
                                                      IOWA, LLC
  6003010156   05/12/2017    21505191729     Wire     SOUTHERN GLAZER'S DISTRIBUTORS OF   05/19/2017      $952.24          ‐$72.00
                                                      IOWA, LLC
  9016060281   05/12/2017    21505191729     Wire     SOUTHERN GLAZER'S DISTRIBUTORS OF   05/19/2017                     $1,024.24
                                                      IOWA, LLC
  9016088483   05/17/2017    21505221723     Wire     SOUTHERN GLAZER'S DISTRIBUTORS OF   05/22/2017    $1,148.18        $1,148.18
                                                      IOWA, LLC




321585                                                       Page 5
                  Case 19-03527 Document 1 Filed in TXSB on 06/03/19 Page 22 of 30
Payment within 90 Days                                                           In re Ignite Restaurant Group, Inc., et al., Debtors
Petition Date: 6/6/2017                                                                            USBC, Southern District of Texas
                                                                                         Houston Division, Case No. 17‐33550 (DRJ)




  Invoice       Invoice                      Payment                                       Payment      Payment         Invoice
                            Check Number                            Payee
  Number         Date                       Document                                         Date       Amount        Amount Paid
  9016091715   05/18/2017    21505221724      Wire     SOUTHERN GLAZER'S DISTRIBUTORS OF   05/22/2017      $150.70          $150.70
                                                       IOWA, LLC
  9016105646   05/19/2017    21505251719      Wire     SOUTHERN GLAZER'S DISTRIBUTORS OF   05/25/2017       $96.00           $96.00
                                                       IOWA, LLC
  9016137964   05/24/2017    21505301723      Wire     SOUTHERN GLAZER'S DISTRIBUTORS OF   05/30/2017      $859.64          $859.64
                                                       IOWA, LLC
  9016143509   05/25/2017    21505301724      Wire     SOUTHERN GLAZER'S DISTRIBUTORS OF   05/30/2017      $195.76          $195.76
                                                       IOWA, LLC
  9016193497   05/31/2017    21506051724      Wire     SOUTHERN GLAZER'S DISTRIBUTORS OF   06/05/2017     $1,087.72        $1,087.72
                                                       IOWA, LLC
  9016256247   06/01/2017    21506051725      Wire     SOUTHERN GLAZER'S DISTRIBUTORS OF   06/05/2017      $397.41          $397.41
                                                       IOWA, LLC
  9016189511   05/31/2017    203060517110     Wire     SOUTHERN GLAZER'S DISTRIBUTORS OF   06/05/2017      $417.88          $417.88
                                                       IOWA, LLC
  9016187495   05/31/2017    203060517112     Wire     SOUTHERN GLAZER'S DISTRIBUTORS OF   06/05/2017      $510.25          $510.25
                                                       IOWA, LLC
                             203060517274     Wire     SOUTHERN GLAZER'S DISTRIBUTORS OF   06/06/2017      $510.25          $510.25
                                                       IOWA, LLC
                             203060517276     Wire     SOUTHERN GLAZER'S DISTRIBUTORS OF   06/06/2017      $417.88          $417.88
                                                       IOWA, LLC
  9016068523   05/16/2017    203061517115     Wire     SOUTHERN GLAZER'S DISTRIBUTORS OF   06/15/2017      $305.76          $305.76
                                                       IOWA, LLC
                             215060517123     Wire     SOUTHERN GLAZER'S DISTRIBUTORS OF   06/06/2017     $1,087.72        $1,087.72
                                                       IOWA, LLC
                             215060517124     Wire     SOUTHERN GLAZER'S DISTRIBUTORS OF   06/06/2017      $397.41          $397.41
                                                       IOWA, LLC
                                                                                                         $67,470.15       $67,470.15




321585                                                        Page 6
                 Case 19-03527 Document 1 Filed in TXSB on 06/03/19 Page 23 of 30
Payment within 90 Days                                                            In re Ignite Restaurant Group, Inc., et al., Debtors
Petition Date: 6/6/2017                                                                             USBC, Southern District of Texas
                                                                                          Houston Division, Case No. 17‐33550 (DRJ)


                                                                                                                              Invoice
  Invoice       Invoice       Check        Payment                                                   Payment      Payment
                                                                        Payee                                                 Amount
  Number         Date        Number       Document                                                     Date       Amount
                                                                                                                                Paid

                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
   81199761    04/14/2017   2030419179      Wire                                                     04/19/2017     $415.60      $415.60
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9015312681   03/02/2017   2150308176      Wire                                                     03/08/2017     $474.00      $122.40
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9015337480   03/03/2017   2150308176      Wire                                                     03/08/2017                  $351.60
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9015399716   03/10/2017   2150315177      Wire                                                     03/15/2017     $461.52      $461.52
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9015452493   03/17/2017   2150322176      Wire                                                     03/22/2017     $323.16      $323.16
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
   81194130    03/31/2017   2150404178      Wire                                                     04/04/2017     $150.00      $150.00
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9015698880   04/06/2017   2150412175      Wire                                                     04/12/2017     $690.00      $243.60
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9015701289   04/07/2017   2150412175      Wire                                                     04/12/2017                  $446.40
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9015869396   04/28/2017   2150503175      Wire                                                     05/03/2017     $264.00      $264.00
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9015790937   04/19/2017   2150510179      Wire                                                     05/10/2017     $979.50      $332.70
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9015846034   04/26/2017   2150510179      Wire                                                     05/10/2017                  $247.20
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9016002777   05/05/2017   2150510179      Wire                                                     05/10/2017                  $440.40
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
   81113379    05/17/2017   2150519178      Wire                                                     05/19/2017     $639.60      $639.60
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
   81122049    06/07/2017   2150609179      Wire                                                     06/09/2017     $509.10      $509.10
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9016355080   06/09/2017   2150614174      Wire                                                     06/14/2017     $122.40      $122.40
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
   81182548    03/07/2017   20303091722     Wire                                                     03/09/2017     $398.50      $398.50
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9015139081   02/16/2017   20303101773     Wire                                                     03/10/2017     $619.60      $156.00
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9015143012   02/16/2017   20303101773     Wire                                                     03/10/2017                  $196.80
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9015163883   02/20/2017   20303101773     Wire                                                     03/10/2017                  $108.00
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9015180531   02/22/2017   20303101773     Wire                                                     03/10/2017                  $188.80
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9015190724   02/23/2017   20303101773     Wire                                                     03/10/2017                   $72.00
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
   81183842    03/09/2017   20303131727     Wire                                                     03/13/2017     $312.88      $180.58
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
   81441281    03/09/2017   20303131727     Wire                                                     03/13/2017                  $132.30
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
   81186357    03/15/2017   20303171731     Wire                                                     03/17/2017     $650.60      $650.60
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
   81186859    03/16/2017   20303201732     Wire                                                     03/20/2017     $317.14      $160.84
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
   81443443    03/16/2017   20303201732     Wire                                                     03/20/2017                  $156.30
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.




                                                             Page 1
                 Case 19-03527 Document 1 Filed in TXSB on 06/03/19 Page 24 of 30
Payment within 90 Days                                                            In re Ignite Restaurant Group, Inc., et al., Debtors
Petition Date: 6/6/2017                                                                             USBC, Southern District of Texas
                                                                                          Houston Division, Case No. 17‐33550 (DRJ)


                                                                                                                               Invoice
  Invoice       Invoice       Check        Payment                                                   Payment      Payment
                                                                        Payee                                                  Amount
  Number         Date        Number       Document                                                     Date       Amount
                                                                                                                                 Paid
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
   81187613    03/17/2017   20303221710     Wire                                                     03/22/2017     $335.80       $335.80
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
   81188638    03/21/2017   20303231719     Wire                                                     03/23/2017     $186.00       $186.00
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
   81189448    03/22/2017   20303241736     Wire                                                     03/24/2017     $322.50       $322.50
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
   81445528    03/23/2017   20303271729     Wire                                                     03/27/2017     $360.10       $360.10
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9015310683   03/02/2017   20303271774     Wire                                                     03/27/2017     $732.00       $112.80
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9015333755   03/03/2017   20303271774     Wire                                                     03/27/2017                   $196.80
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9015383235   03/09/2017   20303271774     Wire                                                     03/27/2017                   $112.80
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9015413208   03/14/2017   20303271774     Wire                                                     03/27/2017                   $156.00
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9015419241   03/15/2017   20303271774     Wire                                                     03/27/2017                   $153.60
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
   81190625    03/24/2017   20303281722     Wire                                                     03/28/2017     $138.00       $138.00
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
   81192928    03/30/2017   20304031727     Wire                                                     04/03/2017     $426.77       $286.28
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
   81447470    03/30/2017   20304031727     Wire                                                     04/03/2017                   $140.49
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
   81193722    03/31/2017   20304041716     Wire                                                     04/04/2017     $182.20       $182.20
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9015546959   03/30/2017   20304041739     Wire                                                     04/04/2017     $196.80       $196.80
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
   81449742    04/06/2017   20304101735     Wire                                                     04/10/2017     $197.53       $197.53
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9015449091   03/17/2017   20304101786     Wire                                                     04/10/2017    $1,424.60      $108.00
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9015451549   03/17/2017   20304101786     Wire                                                     04/10/2017                   $117.60
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9015457079   03/20/2017   20304101786     Wire                                                     04/10/2017                   $160.80
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9015457080   03/20/2017   20304101786     Wire                                                     04/10/2017                   $160.80
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9015485728   03/23/2017   20304101786     Wire                                                     04/10/2017                   $196.80
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9015488020   03/23/2017   20304101786     Wire                                                     04/10/2017                   $357.60
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9015488939   03/23/2017   20304101786     Wire                                                     04/10/2017                   $185.40
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9015489986   03/23/2017   20304101786     Wire                                                     04/10/2017                   $120.00
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9015489987   03/23/2017   20304101786     Wire                                                     04/10/2017                    $53.60
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
   81196793    04/07/2017   20304111719     Wire                                                     04/11/2017     $445.60       $445.60
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
   81198514    04/12/2017   20304141743     Wire                                                     04/14/2017     $480.10       $480.10
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
   81199171    04/13/2017   20304171751     Wire                                                     04/17/2017     $317.55       $128.38
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.




                                                             Page 2
                 Case 19-03527 Document 1 Filed in TXSB on 06/03/19 Page 25 of 30
Payment within 90 Days                                                            In re Ignite Restaurant Group, Inc., et al., Debtors
Petition Date: 6/6/2017                                                                             USBC, Southern District of Texas
                                                                                          Houston Division, Case No. 17‐33550 (DRJ)


                                                                                                                               Invoice
  Invoice       Invoice       Check        Payment                                                   Payment      Payment
                                                                        Payee                                                  Amount
  Number         Date        Number       Document                                                     Date       Amount
                                                                                                                                 Paid
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
   81451998    04/13/2017   20304171751     Wire                                                     04/17/2017                   $189.17
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
   81453661    04/20/2017   20304241731     Wire                                                     04/24/2017     $311.13       $311.13
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
   81102367    04/21/2017   20304251718     Wire                                                     04/25/2017      $77.10        $77.10
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9015683542   04/06/2017   20304251737     Wire                                                     04/25/2017     $664.80       $108.00
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9015715653   04/11/2017   20304251737     Wire                                                     04/25/2017                   $240.00
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9015742183   04/13/2017   20304251737     Wire                                                     04/25/2017                   $160.80
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9015742475   04/13/2017   20304251737     Wire                                                     04/25/2017                   $156.00
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
   81104235    04/26/2017   20304281740     Wire                                                     04/28/2017      $71.70        $71.70
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
   81104983    04/27/2017   20305011770     Wire                                                     05/01/2017     $273.32        $99.28
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
   81455870    04/27/2017   20305011770     Wire                                                     05/01/2017                   $174.04
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9015858165   04/27/2017   20305021739     Wire                                                     05/02/2017     $204.00       $204.00
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
   81108058    05/04/2017   20305081746     Wire                                                     05/08/2017     $400.14       $178.28
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
   81457956    05/04/2017   20305081746     Wire                                                     05/08/2017                   $221.86
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9015783612   04/19/2017   20305101736     Wire                                                     05/10/2017    $1,187.20      $242.80
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9015802518   04/20/2017   20305101736     Wire                                                     05/10/2017                   $156.00
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9015829310   04/25/2017   20305101736     Wire                                                     05/10/2017                   $160.80
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9015835882   04/26/2017   20305101736     Wire                                                     05/10/2017                   $262.80
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9015850562   04/27/2017   20305101736     Wire                                                     05/10/2017                   $160.80
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9015871840   04/28/2017   20305101736     Wire                                                     05/10/2017                   $204.00
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
   81109631    05/09/2017   20305111720     Wire                                                     05/11/2017     $376.90       $376.90
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
   81110987    05/11/2017   20305151759     Wire                                                     05/15/2017     $249.65       $148.28
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
   81460047    05/11/2017   20305151759     Wire                                                     05/15/2017                   $101.37
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
   81114084    05/18/2017   20305221747     Wire                                                     05/22/2017     $303.45       $158.38
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
   81462045    05/18/2017   20305221747     Wire                                                     05/22/2017                   $145.07
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
   1109082     05/19/2017   20305231717     Wire                                                     05/23/2017     $336.70       $336.70
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9016101283   05/18/2017   20305231735     Wire                                                     05/23/2017     $160.80       $160.80
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9015998158   05/05/2017   20305251783     Wire                                                     05/25/2017    $1,200.00      $156.00
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.




                                                             Page 3
                 Case 19-03527 Document 1 Filed in TXSB on 06/03/19 Page 26 of 30
Payment within 90 Days                                                            In re Ignite Restaurant Group, Inc., et al., Debtors
Petition Date: 6/6/2017                                                                             USBC, Southern District of Texas
                                                                                          Houston Division, Case No. 17‐33550 (DRJ)


                                                                                                                               Invoice
  Invoice       Invoice       Check        Payment                                                   Payment      Payment
                                                                        Payee                                                  Amount
  Number         Date        Number       Document                                                     Date       Amount
                                                                                                                                 Paid
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9016036958   05/11/2017   20305251783     Wire                                                     05/25/2017                   $160.80
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9016044873   05/11/2017   20305251783     Wire                                                     05/25/2017                   $321.60
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9016057933   05/12/2017   20305251783     Wire                                                     05/25/2017                   $244.80
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9016059317   05/12/2017   20305251783     Wire                                                     05/25/2017                   $352.80
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
   81464290    05/25/2017   20305301731     Wire                                                     05/30/2017     $140.34       $140.34
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
   81117862    05/26/2017   20305311716     Wire                                                     05/31/2017     $685.30       $685.30
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
   81119091    05/31/2017   20306021735     Wire                                                     06/02/2017     $275.80       $275.80
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
   81119689    06/01/2017   20306051739     Wire                                                     06/05/2017     $427.94       $286.28
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
   81465838    06/01/2017   20306051739     Wire                                                     06/05/2017                   $141.66
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
   81183146    03/08/2017   21503101714     Wire                                                     03/10/2017     $412.40       $412.40
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9015147934   02/16/2017   21503101732     Wire                                                     03/10/2017    $1,700.40      $165.60
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9015187438   02/22/2017   21503101732     Wire                                                     03/10/2017                   $483.60
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9015367942   03/08/2017   21503101732     Wire                                                     03/10/2017                   $655.20
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9015368716   03/08/2017   21503101732     Wire                                                     03/10/2017                   $474.00
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9015386966   03/09/2017   21503131724     Wire                                                     03/13/2017     $165.60       $165.60
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9015404447   03/13/2017   21503161717     Wire                                                     03/16/2017     $524.40       $524.40
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
   81186266    03/15/2017   21503171712     Wire                                                     03/17/2017     $719.65       $719.65
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9015423589   03/15/2017   21503171733     Wire                                                     03/17/2017     $606.00       $606.00
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9015424324   03/15/2017   21503201726     Wire                                                     03/20/2017     $745.56       $374.40
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9015428262   03/15/2017   21503201726     Wire                                                     03/20/2017                   $371.16
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9015437238   03/16/2017   21503211715     Wire                                                     03/21/2017     $807.60       $232.80
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9015438756   03/16/2017   21503211715     Wire                                                     03/21/2017                   $206.40
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9015440674   03/16/2017   21503211715     Wire                                                     03/21/2017                   $368.40
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
   81189366    03/22/2017   21503241713     Wire                                                     03/24/2017     $811.36       $775.40
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
   81189367    03/22/2017   21503241713     Wire                                                     03/24/2017                    $35.96
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9015479178   03/22/2017   21503241731     Wire                                                     03/24/2017    $1,053.00      $376.20
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9015479741   03/22/2017   21503241731     Wire                                                     03/24/2017                   $122.40
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.




                                                             Page 4
                 Case 19-03527 Document 1 Filed in TXSB on 06/03/19 Page 27 of 30
Payment within 90 Days                                                            In re Ignite Restaurant Group, Inc., et al., Debtors
Petition Date: 6/6/2017                                                                             USBC, Southern District of Texas
                                                                                          Houston Division, Case No. 17‐33550 (DRJ)


                                                                                                                               Invoice
  Invoice       Invoice       Check        Payment                                                   Payment      Payment
                                                                        Payee                                                  Amount
  Number         Date        Number       Document                                                     Date       Amount
                                                                                                                                 Paid
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9015479946   03/22/2017   21503241731     Wire                                                     03/24/2017                   $554.40
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9015296787   03/01/2017   21503271726     Wire                                                     03/27/2017    $1,526.76      $278.40
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9015399972   03/10/2017   21503271726     Wire                                                     03/27/2017                   $466.80
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9015427975   03/15/2017   21503271726     Wire                                                     03/27/2017                   $488.40
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9015481438   03/22/2017   21503271726     Wire                                                     03/27/2017                   $293.16
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9015501141   03/24/2017   21503281715     Wire                                                     03/28/2017     $698.40       $698.40
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
   81192238    03/29/2017   21503311711     Wire                                                     03/31/2017     $540.90       $540.90
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9015529079   03/29/2017   21503311730     Wire                                                     03/31/2017    $1,093.20      $487.20
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9015530010   03/29/2017   21503311730     Wire                                                     03/31/2017                   $284.40
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9015534919   03/29/2017   21503311730     Wire                                                     03/31/2017                   $321.60
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9015535016   03/29/2017   21504031714     Wire                                                     04/03/2017     $901.56       $293.16
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9015547739   03/30/2017   21504031714     Wire                                                     04/03/2017                   $364.80
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9015547821   03/30/2017   21504031714     Wire                                                     04/03/2017                   $243.60
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9015557299   03/31/2017   21504041716     Wire                                                     04/04/2017     $230.40       $230.40
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
   81195276    04/05/2017   21504071713     Wire                                                     04/07/2017     $659.01       $659.01
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9015480836   03/22/2017   21504101723     Wire                                                     04/10/2017    $2,146.32      $440.40
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9015534436   03/29/2017   21504101723     Wire                                                     04/10/2017                   $571.20
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9015661825   04/05/2017   21504101723     Wire                                                     04/10/2017                   $569.52
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9015677108   04/06/2017   21504101723     Wire                                                     04/10/2017                   $202.80
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9015682841   04/06/2017   21504101723     Wire                                                     04/10/2017                   $362.40
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
   81198444    04/12/2017   21504141713     Wire                                                     04/14/2017     $628.86       $592.90
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
   81198445    04/12/2017   21504141713     Wire                                                     04/14/2017                    $35.96
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9015716802   04/11/2017   21504141733     Wire                                                     04/14/2017    $1,275.60      $202.80
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9015730411   04/12/2017   21504141733     Wire                                                     04/14/2017                   $429.60
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9015732021   04/12/2017   21504141733     Wire                                                     04/14/2017                   $364.80
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9015732920   04/12/2017   21504141733     Wire                                                     04/14/2017                   $278.40
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9015732343   04/12/2017   21504171727     Wire                                                     04/17/2017     $232.80       $232.80
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.




                                                             Page 5
                 Case 19-03527 Document 1 Filed in TXSB on 06/03/19 Page 28 of 30
Payment within 90 Days                                                            In re Ignite Restaurant Group, Inc., et al., Debtors
Petition Date: 6/6/2017                                                                             USBC, Southern District of Texas
                                                                                          Houston Division, Case No. 17‐33550 (DRJ)


                                                                                                                               Invoice
  Invoice       Invoice       Check        Payment                                                   Payment      Payment
                                                                        Payee                                                  Amount
  Number         Date        Number       Document                                                     Date       Amount
                                                                                                                                 Paid
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9015742222   04/13/2017   21504181717     Wire                                                     04/18/2017     $165.60       $165.60
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
   81101035    04/19/2017   21504211713     Wire                                                     04/21/2017     $551.00       $551.00
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9015776016   04/18/2017   21504211734     Wire                                                     04/21/2017    $1,455.60      $189.60
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9015788092   04/19/2017   21504211734     Wire                                                     04/21/2017                   $386.40
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9015788758   04/19/2017   21504211734     Wire                                                     04/21/2017                   $405.60
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9015788934   04/19/2017   21504211734     Wire                                                     04/21/2017                   $474.00
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9015790851   04/19/2017   21504241723     Wire                                                     04/24/2017     $801.12       $383.52
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9015801476   04/20/2017   21504241723     Wire                                                     04/24/2017                   $214.80
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9015804332   04/20/2017   21504241723     Wire                                                     04/24/2017                   $202.80
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9015662030   04/05/2017   21504251715     Wire                                                     04/25/2017    $1,218.00      $560.40
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9015732445   04/12/2017   21504251715     Wire                                                     04/25/2017                   $243.60
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9015816813   04/21/2017   21504251715     Wire                                                     04/25/2017                   $414.00
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
   81104151    04/26/2017   21504281710     Wire                                                     04/28/2017     $641.90       $641.90
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9015840883   04/26/2017   21504281731     Wire                                                     04/28/2017     $366.00       $366.00
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9015842415   04/26/2017   21505011729     Wire                                                     05/01/2017    $1,135.20      $165.60
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9015842744   04/26/2017   21505011729     Wire                                                     05/01/2017                   $411.60
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9015842818   04/26/2017   21505011729     Wire                                                     05/01/2017                   $314.40
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9015846521   04/26/2017   21505011729     Wire                                                     05/01/2017                   $243.60
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
   81107333    05/03/2017   21505051712     Wire                                                     05/05/2017     $613.86       $577.90
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
   81107334    05/03/2017   21505051712     Wire                                                     05/05/2017                    $35.96
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9015967422   05/03/2017   21505051730     Wire                                                     05/05/2017     $607.20       $204.00
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9015968589   05/03/2017   21505051730     Wire                                                     05/05/2017                   $403.20
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9015970122   05/03/2017   21505081727     Wire                                                     05/08/2017     $552.72       $346.32
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9015985928   05/04/2017   21505081727     Wire                                                     05/08/2017                   $206.40
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9015985186   05/04/2017   21505091715     Wire                                                     05/09/2017     $712.80       $439.20
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9015986802   05/04/2017   21505091715     Wire                                                     05/09/2017                   $273.60
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
   81110328    05/10/2017   21505121710     Wire                                                     05/12/2017     $522.36       $486.40
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.




                                                             Page 6
                 Case 19-03527 Document 1 Filed in TXSB on 06/03/19 Page 29 of 30
Payment within 90 Days                                                            In re Ignite Restaurant Group, Inc., et al., Debtors
Petition Date: 6/6/2017                                                                             USBC, Southern District of Texas
                                                                                          Houston Division, Case No. 17‐33550 (DRJ)


                                                                                                                               Invoice
  Invoice       Invoice       Check        Payment                                                   Payment      Payment
                                                                        Payee                                                  Amount
  Number         Date        Number       Document                                                     Date       Amount
                                                                                                                                 Paid
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
   81110329    05/10/2017   21505121710     Wire                                                     05/12/2017                    $35.96
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9016028501   05/10/2017   21505121732     Wire                                                     05/12/2017    $1,070.40      $345.60
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9016031757   05/10/2017   21505121732     Wire                                                     05/12/2017                   $440.40
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9016031912   05/10/2017   21505121732     Wire                                                     05/12/2017                   $284.40
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9016033972   05/10/2017   21505151725     Wire                                                     05/15/2017     $783.60       $333.60
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9016046979   05/11/2017   21505151725     Wire                                                     05/15/2017                   $284.40
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9016047069   05/11/2017   21505151725     Wire                                                     05/15/2017                   $165.60
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9016057002   05/12/2017   21505161717     Wire                                                     05/16/2017     $243.60       $243.60
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9016017682   05/09/2017   21505181715     Wire                                                     05/18/2017     $165.60       $165.60
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9016081875   05/17/2017   21505221725     Wire                                                     05/22/2017    $1,073.16      $284.40
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9016084540   05/17/2017   21505221725     Wire                                                     05/22/2017                   $536.40
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9016088019   05/17/2017   21505221725     Wire                                                     05/22/2017                   $252.36
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9016100661   05/18/2017   21505231716     Wire                                                     05/23/2017     $883.60       $165.60
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9016110681   05/19/2017   21505231716     Wire                                                     05/23/2017                   $433.60
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9016111120   05/19/2017   21505231716     Wire                                                     05/23/2017                   $284.40
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9015970217   05/03/2017   21505251720     Wire                                                     05/25/2017     $739.92       $496.32
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9016034029   05/10/2017   21505251720     Wire                                                     05/25/2017                   $243.60
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
   1102063     05/24/2017   21505261711     Wire                                                     05/26/2017     $881.90       $881.90
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9016134136   05/24/2017   21505261733     Wire                                                     05/26/2017     $738.00       $247.20
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9016138539   05/24/2017   21505261733     Wire                                                     05/26/2017                   $284.40
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9016138612   05/24/2017   21505261733     Wire                                                     05/26/2017                   $206.40
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9016140488   05/24/2017   21505301725     Wire                                                     05/30/2017     $728.76       $368.76
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9016153941   05/25/2017   21505301725     Wire                                                     05/30/2017                   $360.00
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9016148707   05/25/2017   21505311712     Wire                                                     05/31/2017     $742.80       $286.80
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9016152272   05/25/2017   21505311712     Wire                                                     05/31/2017                   $202.80
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9016165306   05/26/2017   21505311712     Wire                                                     05/31/2017                   $253.20
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                     SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
   81119009    05/31/2017   21506021711     Wire                                                     06/02/2017     $795.60       $795.60
                                                     GLAZER'S DISTRIBUTORS OF TEXAS, INC.




                                                             Page 7
                 Case 19-03527 Document 1 Filed in TXSB on 06/03/19 Page 30 of 30
Payment within 90 Days                                                             In re Ignite Restaurant Group, Inc., et al., Debtors
Petition Date: 6/6/2017                                                                              USBC, Southern District of Texas
                                                                                           Houston Division, Case No. 17‐33550 (DRJ)


                                                                                                                                Invoice
  Invoice       Invoice       Check         Payment                                                   Payment      Payment
                                                                         Payee                                                  Amount
  Number         Date        Number        Document                                                     Date       Amount
                                                                                                                                  Paid
                                                      SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9016173474   05/30/2017   21506021731      Wire                                                     06/02/2017      $458.40      $252.00
                                                      GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                      SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9016190882   05/31/2017   21506021731      Wire                                                     06/02/2017                   $206.40
                                                      GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                      SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9016187972   05/31/2017   21506051726      Wire                                                     06/05/2017      $450.00      $165.60
                                                      GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                      SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9016188252   05/31/2017   21506051726      Wire                                                     06/05/2017                   $284.40
                                                      GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                      SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
  9016267661   06/01/2017   21506061714      Wire                                                     06/06/2017      $165.60      $165.60
                                                      GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                      SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
                            203060517229     Wire                                                     06/06/2017      $427.94      $286.28
                                                      GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                      SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
                            203060517229     Wire                                                     06/06/2017                   $141.66
                                                      GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                      SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
                            215060517125     Wire                                                     06/06/2017      $450.00      $165.60
                                                      GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                      SOUTHERN GLAZER'S WINE AND SPIRITS, LLC f/k/a
                            215060517125     Wire                                                     06/06/2017                   $284.40
                                                      GLAZER'S DISTRIBUTORS OF TEXAS, INC.
                                                                                                                   $58,041.44   $58,334.24




                                                              Page 8
